              Case 5:20-cv-04191-SVK Document 1 Filed 06/25/20 Page 1 of 65




     Nick Brustin (NY Bar 284405)
 1
     Anna Benvenutti Hoffmann (NY Bar 4412011)
 2   Richard Sawyer (NY Bar 5237854)
     Kate Fetrow (NY Bar 5601141)
 3   Pro Hac Vice Applications Forthcoming
     Neufeld Scheck & Brustin, LLP
 4
     99 Hudson Street, 8th Floor
 5   New York, NY 10013
     212-965-9081 Phone • 212-965-9084 Fax
 6   nick@nsbcivilrights.com
 7   anna@nsbcivilrights.com
     rick@nsbcivilrights.com
 8   katef@nsbcivilrights.com
     Lara Bazelon (CA Bar 218501)
 9
     2139 Fulton Street, Suite 211
10   San Francisco, California 94117
     415-422-6202 (Phone)
11
     lbazelon@usfca.edu
12
     Attorneys for Plaintiff Lionel Rubalcava
13
14                          IN THE UNITED STATES DISTRICT COURT
                        FOR THE NORTHERN DISTRICT OF CALIFORNIA
15                                       SAN JOSE DIVISION
16                                                 )
      Lionel Rubalcava, an individual,             )
17                                                 )
                     Plaintiff,                    )         Civil Action No.
18
                                                   )
19    v.                                           )   COMPLAINT AND DEMAND FOR
                                                   )          JURY TRIAL
20    City of San Jose, County of Santa Clara,     )
21    Joseph Perez, Rafael Nieves, Ramon Avalos,   )
      Ron Baldal, Steven Spillman, Topui Fonua,    )
22    Lieutenant Tibbet, Edgardo Garcia, Michael   )
      Brown, Rich Torres, Sergeant Hafley, Douglas )
23    Kaleas, and Brian Geer,
24
                   Defendants.
25    ______________________________________
26
27
28                               COMPLAINT AND JURY DEMAND
                                                 1
              Case 5:20-cv-04191-SVK Document 1 Filed 06/25/20 Page 2 of 65




                                 COMPLAINT AND JURY DEMAND
 1
 2          Plaintiff Lionel Rubalcava, by and through his attorneys, the law firms: Neufeld Scheck
 3   & Brustin, LLP, and Lara Bazelon, alleges as follows:
 4
                                           INTRODUCTION
 5
     1. Lionel Rubalcava was wrongfully arrested, prosecuted, convicted, and imprisoned for over
 6
 7      17 years for a crime he did not commit: the 2002 attempted murder of Raymond Rodriguez

 8      in San Jose. In 2019, the Santa Clara County District Attorney conducted a reinvestigation,
 9
        concluded Rubalcava was innocent, and joined a motion to exonerate him. Granting this
10
        motion, the California Superior Court ruled, “Rubalcava is factually innocent of the offense
11
        because he was not the person who committed it.”
12
13   2. Raymond Rodriguez, a Norteño gang member, was shot by unknown members of the rival

14      Sureño gang in a drive-by shooting in San Jose. Rodriguez survived the shooting but was
15
        paralyzed from the waist down.
16
     3. Rubalcava, who has no connection to the Sureño gang, was in no way involved in the
17
18      shooting. He has an airtight alibi—at the time of the shooting he was in his car driving to a

19      movie date in Hollister, over 45 miles away. Cell tower data confirmed his location.
20   4. Rubalcava’s wrongful prosecution was no accident. It was the result of misconduct by
21
        Defendants, officers of the San Jose Police Department (SJPD) and the Santa Clara District
22
        Attorney’s Office (SCDA), the City of San Jose, and the County of Santa Clara.
23
24   5. When their investigation hit a wall, Defendants used coercion and suggestion to obtain false

25      identifications from three witnesses. The key coerced witness was the victim, Rodriguez,
26
        who ultimately testified at trial that Rubalcava was the shooter—powerful purported
27
28                                COMPLAINT AND JURY DEMAND
                                                     2
              Case 5:20-cv-04191-SVK Document 1 Filed 06/25/20 Page 3 of 65




        eyewitness identification testimony that was central to convicting Rubalcava in an otherwise
 1
 2      threadbare case. But Rodriguez had not seen Rubalcava during the shooting because

 3      Rubalcava was not there. Defendants also fabricated police reports claiming that Rodriguez
 4
        and other witnesses identified Rubalcava instantaneously and without any police suggestion.
 5
        In reality, none of the witnesses independently made positive identifications of anyone, let
 6
 7      alone the innocent Rubalcava.

 8   6. When the witnesses later expressed doubts concerning their purported identifications,
 9      Defendants secretly offered to pay them or their families to identify Rubalcava in court.
10
        Defendants provided the victim and his family with secret cash payments through a
11
        witness-protection program and helped relocate them to a nicer home in a safer neighborhood
12
13      before trial. Following the established policy and practice of the Santa Clara County District

14      Attorney’s office, Defendants concealed those payments from the Rubalcava, his defense
15      attorney, and the prosecuting attorney.
16
     7. Recognizing that Rubalcava had no connection to the Sureños, Defendants fabricated false
17
        evidence that the victim was shot as a part of an internecine Norteño feud. In fact, there was
18
19      no such feud; Defendants simply made it up. As a teenager, Rubalcava, like hundreds of

20      other kids in his community, had joined a local Norteño gang. But he had since grown up and
21
        had long been inactive—at the time of the shooting, he worked for his father’s family
22
        business and was raising a young son. By fabricating evidence that Rubalcava shot
23
24      Rodriguez as part of a fictitious inter-Norteño gang feud, Defendants enabled the prosecution

25      to paint a false portrait of Rubalcava as a ruthless, violent gangbanger. Defendants thereby
26
27
28                                COMPLAINT AND JURY DEMAND
                                                     3
              Case 5:20-cv-04191-SVK Document 1 Filed 06/25/20 Page 4 of 65




        turned evidence of Rubalcava’s innocence—that the shooter, unlike him, was a Sureño—into
 1
 2      false evidence of guilt.

 3   8. The so-called gang evidence was not superfluous or cumulative: It lay at the heart of the
 4
        prosecution’s case, which (given Rubalcava’s innocence) was incredibly weak. No physical
 5
        or forensic evidence linked Rubalcava to the crime; he had an alibi; and the only evidence
 6
 7      presented against him at trial was the three false and fabricated eyewitness identifications.

 8      One of the eyewitnesses even admitted on the stand that Rubalcava was not the shooter—
 9      only to be impeached by Defendants’ fabricated police reports. Defendants’
10
        witness-protection payments were never disclosed to the prosecutors or Rubalcava’s defense,
11
        and the jury never learned that Defendants had bought the witnesses’ testimony.
12
13   9. Because of the weakness of the case, the jury deliberated for three days, only reaching a

14      guilty verdict on the Wednesday before Thanksgiving. Defendants’ false and fabricated
15      eyewitness identifications and fabricated evidence of a fictional gang war tipped the scales
16
        and caused Rubalcava’s wrongful conviction. As the direct result of Defendants’ misconduct,
17
        Rubalcava was torn away from his family and community. He spent 17 years in prison for a
18
19      crime he did not commit.

20   10. Years after his wrongful conviction, Rodriguez, the victim, admitted that Rubalcava was
21
        innocent and that his identification had been the product of police pressure and coercion.
22
     11. In 2018, the Northern California Innocence Project filed a new post-conviction petition on
23
24      Rubalcava’s behalf, prompting the Santa Clara County District Attorney’s Office to conduct

25      a thorough re-investigation. In 2019, after the reinvestigation convinced the prosecution that
26      Rubalcava was innocent, it joined Rubalcava’s motion to vacate. After Rubalcava was freed,
27
28                                 COMPLAINT AND JURY DEMAND
                                                     4
              Case 5:20-cv-04191-SVK Document 1 Filed 06/25/20 Page 5 of 65




        the prosecution and Rubalcava’s attorneys jointly obtained a finding of factual innocence
 1
 2      from the California Superior Court.

 3                                     JURISDICTION AND VENUE
 4
     12. This action is brought pursuant to 42 U.S.C. § 1983 to redress the deprivation under color of
 5
        law of Rubalcava’s rights as secured by the United States Constitution.
 6
 7   13. This Court has federal question jurisdiction pursuant to 28 U.S.C. §§ 1331 and 1343.

 8   14. Supplemental jurisdiction over Rubalcava’s state law claims exists pursuant to 28 U.S.C.
 9      § 1367(a).
10
     15. Venue is properly laid in the Northern District of California under U.S.C. § 1391(b), in that
11
        this is the District in which the claim arose.
12
13   16. Rubalcava respectfully demands a trial by jury on all issues and claims set forth in this

14      Complaint, pursuant to the Seventh Amendment of the United States Constitution and
15      Federal Rule of Civil Procedure 38(b).
16
     17. Rubalcava has complied with the requirements of Cal. Gov’t Code § 900 et seq. and served
17
        Defendants with a Notice of Claim on October 24, 2019. The City of San Jose rejected the
18
19      claim on January 6, 2020.

20                                                 PARTIES
21
     18. Plaintiff Lionel Rubalcava is 41 years old and lives in San Jose, California. Rubalcava was
22
        wrongfully incarcerated from his arrest in 2002 until his release in 2019.
23
24   19. Defendant City of San Jose is a municipality incorporated in the State of California. The

25      City of San Jose was responsible for the training, supervision, and discipline of individual
26
27
28                                COMPLAINT AND JURY DEMAND
                                                         5
              Case 5:20-cv-04191-SVK Document 1 Filed 06/25/20 Page 6 of 65




        defendants and for the policies and practices regarding police investigations that were used in
 1
 2      this case.

 3   20. Defendant County of Santa Clara is a municipality incorporated in the State of California.
 4
        County of Santa Clara was responsible for the training, supervision, and discipline of
 5
        individual defendants and for the policies and practices regarding the use and disclosure of
 6
 7      witness payments that were used in this case.

 8   21. At all relevant times, Defendant Joseph Perez was employed by the San Jose Police
 9      Department (“SJPD”), acting under color of law and in his individual capacity within the
10
        scope of employment pursuant to the statutes, ordinances, regulations, policies, customs, and
11
        usage of the City of San Jose and the State of California. Upon information and belief, he is
12
13      entitled to indemnification under statute and by contract. He is sued in his individual

14      capacity.
15   22. At all relevant times, Defendant Rafael Nieves was employed by the SJPD under color of
16
        law and in his individual capacity within the scope of employment pursuant to the statutes,
17
        ordinances, regulations, policies, customs, and usage of the City of San Jose and the State of
18
19      California. Upon information and belief, he is entitled to indemnification under statute and

20      by contract. He is sued in his individual capacity.
21
     23. At all relevant times, Defendant Steven Spillman was employed by the SJPD acting under
22
        color of law and in his individual capacity within the scope of employment pursuant to the
23
24      statutes, ordinances, regulations, policies, customs, and usage of the City of San Jose and the

25      State of California. Upon information and belief, he is entitled to indemnification under
26      statute and by contract. He is sued in his individual capacity.
27
28                                COMPLAINT AND JURY DEMAND
                                                      6
              Case 5:20-cv-04191-SVK Document 1 Filed 06/25/20 Page 7 of 65




     24. At all relevant times, Defendant Topui Fonua was employed by the SJPD acting under color
 1
 2      of law and in his individual capacity within the scope of employment pursuant to the statutes,

 3      ordinances, regulations, policies, customs, and usage of the City of San Jose and the State of
 4
        California. Upon information and belief, he is entitled to indemnification under statute and
 5
        by contract. He is sued in his individual capacity.
 6
 7   25. At all relevant times, Defendant Edgardo Garcia was employed by the SJPD, acting under

 8      color of law and in his individual capacity within the scope of employment pursuant to the
 9      statutes, ordinances, regulations, policies, customs, and usage of the City of San Jose and the
10
        State of California. Upon information and belief, he is entitled to indemnification under
11
        statute and by contract. He is sued in his individual capacity.
12
13   26. At all relevant times, Defendant Michael Brown was employed by the SJPD, acting under

14      color of law and in his individual capacity within the scope of employment pursuant to the
15      statutes, ordinances, regulations, policies, customs, and usage of the City of San Jose and the
16
        State of California. Upon information and belief, he is entitled to indemnification under
17
        statute and by contract. He is sued in his individual capacity.
18
19   27. At all relevant times, Defendant Ramon Avalos was employed by the SJPD, acting under

20      color of law and in his individual capacity within the scope of employment pursuant to the
21
        statutes, ordinances, regulations, policies, customs, and usage of the City of San Jose and the
22
        State of California. Upon information and belief, he is entitled to indemnification under
23
24      statute and by contract. He is sued in his individual capacity.

25   28. At all relevant times, Defendant Lieutenant Tibbet (first name unknown) was employed
26      by the SJPD, acting under color of law and in his individual capacity within the scope of
27
28                                COMPLAINT AND JURY DEMAND
                                                      7
              Case 5:20-cv-04191-SVK Document 1 Filed 06/25/20 Page 8 of 65




        employment pursuant to the statutes, ordinances, regulations, policies, customs, and usage of
 1
 2      the City of San Jose and the State of California. Upon information and belief, he is entitled to

 3      indemnification under statute and by contract. He is sued in his individual capacity.
 4
     29. At all relevant times, Defendant Sergeant Hafley (first name unknown) was employed by
 5
        the SJPD, acting under color of law and in his individual capacity within the scope of
 6
 7      employment pursuant to the statutes, ordinances, regulations, policies, customs, and usage of

 8      the City of San Jose and the State of California. Upon information and belief, he is entitled to
 9      indemnification under statute and by contract. He is sued in his individual capacity.
10
     30. At all relevant times, Defendant Rich Torres was employed by the SJPD, acting under color
11
        of law and in his individual capacity within the scope of employment pursuant to the statutes,
12
13      ordinances, regulations, policies, customs, and usage of the City of San Jose and the State of

14      California. Upon information and belief, he is entitled to indemnification under statute and
15      by contract. He is sued in his individual capacity.
16
     31. At all relevant times, Defendant Ron Baldal was employed by the SJPD, acting under color
17
        of law and in his individual capacity within the scope of employment pursuant to the statutes,
18
19      ordinances, regulations, policies, customs, and usage of the City of San Jose and the State of

20      California. Upon information and belief, he is entitled to indemnification under statute and
21
        by contract. He is sued in his individual capacity.
22
     32. At all relevant times, Defendant Douglas Kaleas was employed by the County of Santa
23
24      Clara, acting under color of law and in his individual capacity within the scope of

25      employment pursuant to the statutes, ordinances, regulations, policies, customs, and usage of
26
27
28                                COMPLAINT AND JURY DEMAND
                                                     8
              Case 5:20-cv-04191-SVK Document 1 Filed 06/25/20 Page 9 of 65




        Santa Clara County and the State of California. Upon information and belief, he is entitled to
 1
 2      indemnification under statute and by contract. He is sued in his individual capacity.

 3   33. At all relevant times, Defendant Brian C. Geer was employed by the County of Santa Clara,
 4
        acting under color of law and in his individual capacity within the scope of employment
 5
        pursuant to the statutes, ordinances, regulations, policies, customs, and usage of Santa Clara
 6
 7      County and the State of California. Upon information and belief, he is entitled to

 8      indemnification under statute and by contract. He is sued in his individual capacity.
 9   34. At all relevant times, all Defendants were acting under color of state law.
10
                                       FACTUAL ALLEGATIONS
11
               Sureño gang members shoot Raymond Rodriguez in a drive-by shooting.
12
13   35. On April 5, 2002, just before 5:30 pm, San Jose Sureño gang members, wearing Sureño blue,

14      drove a stolen Toyota 4Runner into a neighborhood affiliated with their rivals, the Norteños.
15      They saw a young man, Raymond Rodriguez, standing outside his house on Mastic Street
16
        wearing Norteño red and a large “N” shaped belt buckle—signaling Norteño affiliation.
17
     36. Rodriguez had just gotten home from a movie and was chatting with his 12-year-old brother,
18
19      Eric Millan, and a friend, Daniel Cerecerez. He thought somebody had followed them on the

20      way home from the movie. Elsewhere on the street were Rodriguez’s next-door-neighbor
21
        David Gonzalez and two other men, Alejandro Borrego and Nicholas Faría.
22
     37. As the stolen 4Runner drove slowly down Mastic Street, Gonzalez, also a Norteño,
23
24      recognized the driver as a Sureño and realized something was wrong. He told children near

25      him to get inside and ran into his backyard.
26
27
28                                COMPLAINT AND JURY DEMAND
                                                       9
              Case 5:20-cv-04191-SVK Document 1 Filed 06/25/20 Page 10 of 65




     38. The 4Runner stopped in front of Rodriguez’s home, and Rodriguez, thinking the driver was a
 1
 2      friend, approached the car and made eye contact with the driver. When he realized the driver

 3      was not a friend, but in fact a Sureño, Rodriguez stopped, raised his hands, and asked
 4
        “What’s up?”
 5
     39. The driver shot Rodriguez in the chest, and the 4Runner sped off. The SUV was later found
 6
 7      about two miles away; the interior was gutted, and the vehicle had been burned.

 8   40. Rodriguez was rushed to the hospital. He survived but was permanently paralyzed from the
 9      waist down.
10
            Lionel Rubalcava was in Hollister, 45 miles away, the evening of the shooting.
11
     41. Rubalcava is actually innocent of the Rodriguez shooting.
12
13   42. In 2002, Rubalcava lived a quiet life and spent most of his time with his tight-knit family. He

14      worked as a driver for his father’s fledgling family business, a warehouse pallet company,
15      and made enough money through that work to support himself and his 5-year-old son, whom
16
        he saw every weekend in a shared-custody arrangement.
17
     43. Unfortunately, Rubalcava had grown up in a part of San Jose where kids were pressured to
18
19      join a gang. Like hundreds of other boys in his neighborhood, Rubalcava made the mistake

20      of joining a Norteño street gang, the West Side Mob. As he matured, Rubalcava regretted his
21
        decision, became inactive in the gang, and reoriented his life around more positive sources of
22
        pride—his work, his family, and his son. By the time of the Rodriguez shooting, he was
23
24      actively avoiding members of his old gang.

25
26
27
28                                COMPLAINT AND JURY DEMAND
                                                     10
              Case 5:20-cv-04191-SVK Document 1 Filed 06/25/20 Page 11 of 65




     44. Rubalcava spent the day of the shooting preparing for a first date with a girl named Stephanie
 1
 2      Leon. He and a friend, Peter Esqueda, got their hair cut, worked out at the local YMCA, and

 3      then went to Rubalcava’s home so he could freshen up for the date.
 4
     45. Rubalcava and Leon had plans to meet in Hollister for a 7:00 pm movie. Hollister is
 5
        approximately 45 miles from San Jose, about a 50-minute drive without traffic. With traffic
 6
 7      at 5:00 pm on a Friday, the drive takes around an hour and a half.

 8   46. A little before 5:00 pm, Leon warned Rubalcava by phone to leave early because the
 9      rush-hour traffic between San Jose and Hollister was especially bad. After getting off the
10
        phone, Rubalcava parted company with Esqueda and started out on the road.
11
     47. At 6:22 pm, Rubalcava paged Leon to let her know he had arrived in Hollister. Cell phone
12
13      tower data confirms that Rubalcava paged Ms. Leon from Hollister at 6:22 pm—less than an

14      hour after the 5:30 pm shooting in San Jose. They purchased movie tickets at 6:55 pm,
15      watched the movie together, and parted ways at approximately 10:00 pm.
16
                     Defendants begin their investigation and run into a dead-end.
17
     48. Back in San Jose, minutes after the shooting, Defendants Fonua and Spillman and other
18
19      SJPD officers arrived at the scene and identified several witnesses who could make

20      identifications, including Daniel Cerecerez, Alejandro Borrego, Nicholas Faría, and David
21
        Gonzalez. Defendants Lieutenant Tibbet and Sergeant Torres supervised the investigation,
22
        and Defendant Garcia oversaw the canvass.
23
24   49. Defendants quickly learned that the shooting had the hallmarks of a Sureño-on-Norteño

25      drive-by: the victim was wearing Norteño colors and a large, N-shaped belt buckle, and the
26
27
28                                COMPLAINT AND JURY DEMAND
                                                    11
              Case 5:20-cv-04191-SVK Document 1 Filed 06/25/20 Page 12 of 65




        occupants of the 4Runner were young Latino men wearing Sureño colors. Hours later, Garcia
 1
 2      learned that the 4Runner had been recovered blocks away, trashed and burned.

 3   50. Defendants Garcia, Brown, and Baldal each interviewed the victim, Rodriguez, in the
 4
        hospital, and Rodriguez confirmed what Defendants had already suspected: that he was shot
 5
        by a Sureño. Rodriguez described his assailants as “a bunch of fucking scraps,” a derogatory
 6
 7      term Norteños use for Sureños. Rodriguez told Garcia that the Sureños and Norteños were

 8      feuding.
 9   51. Upon learning that the shooting was gang-related, Lieutenant Tibbet and Sergeant Torres
10
        contacted Sergeant Hafley, a supervisor with the SJPD gang unit, who assigned gang
11
        investigator Detective Perez to lead the investigation.
12
13   52. Defendants’ investigation quickly ran into a dead-end. Despite multiple interviews with the

14      victim and other witnesses, Defendants had not identified a suspect and had no solid leads.
15                 Rubalcava becomes a suspect after visiting a friend on Mastic Street.
16
     53. Two days after the Rodriguez shooting, Rubalcava dropped by to see a friend on Mastic
17
        Street, where the shooting had taken place. As he was driving away, he noticed Jennifer
18
19      Rodriguez, the victim’s sister, standing outside her home, and stopped to talk to her.

20   54. Jennifer Rodriguez had been inside her house during her brother’s shooting and had not seen
21
        the stolen 4Runner or the shooter. But the incident had her on edge, and the police had
22
        instructed her to notify them of anything out of the ordinary. She mistook Rubalcava’s
23
24      flirtation for a threat and ran inside her house to contact the police. She told Sergeant Brown

25      and Detective Baldal that she believed the driver of the truck, Rubalcava, might be connected
26      to the shooting.
27
28                                 COMPLAINT AND JURY DEMAND
                                                     12
              Case 5:20-cv-04191-SVK Document 1 Filed 06/25/20 Page 13 of 65




     55. The police investigation had yet to turn up any suspects, and Jennifer Rodriguez’s tip about
 1
 2      Rubalcava was Defendants’ only lead. Although Defendants knew that Jennifer Rodriguez

 3      had not seen the shooter and had no reason to think Rubalcava was involved in the shooting,
 4
        in the absence of other leads he became an attractive target. They began putting together a
 5
        case against Rubalcava by using coercion, suggestion, and outright fabrication to muster false
 6
 7      evidence of his guilt.

 8      Perez, Spillman, and Fonua fabricate an identification from Gonzalez using coercion,
                                     suggestion, and bribery.
 9
10   56. Shortly after the interview with Ms. Rodriguez, Defendants Perez, Spillman, and Fonua

11      tracked down Gonzalez, the next-door-neighbor, drove him to an empty parking lot and
12      threatened to search his family’s apartment if he did not cooperate in their investigation. A
13
        methamphetamine user on probation, Gonzalez felt pressured by these threats to cooperate
14
        and agreed to speak to Defendants again the next day. Defendants did not document
15
16      threatening Gonzalez in their police report and did not audio-record their interaction.

17   57. Before interrogating Gonzalez further, Perez, Spillman, and Fonua consulted with Sergeant
18
        Hafley to inform him of the investigation thus far and discuss strategy. On information and
19
        belief, Perez, Spillman, and Fonua fully informed Sergeant Hafley of the threats they had
20
        made to get Gonzalez to cooperate. On information and belief, Sergeant Hafley instructed
21
22      Perez, Spillman, and Fonua to continue their campaign of coercion until they got an

23      identification.
24
     58. The next day, Gonzalez truthfully told Perez, Spillman, and Fonua that the shooter was a
25
        Sureño who had previously come to his house and harassed him because he was a Norteño.
26
27      He thought the bullet was meant for him. As Defendants would know from pulling his

28                                COMPLAINT AND JURY DEMAND
                                                    13
              Case 5:20-cv-04191-SVK Document 1 Filed 06/25/20 Page 14 of 65




        criminal history, Gonzalez had been arrested mere weeks before the shooting after
 1
 2      threatening a group of Sureños with a knife.

 3   59. Perez, Spillman, and Fonua then showed Gonzalez at least three different photo arrays and
 4
        pressured him to identify a photograph of Rubalcava. Gonzalez told Defendants that none of
 5
        the men pictured were the shooter but picked out two or three photos that he thought looked
 6
 7      like the shooter.

 8   60. Unsatisfied, Perez, Spillman, and Fonua used a combination of threats, coercion, and
 9      suggestion to cause Gonzalez to circle Rubalcava’s photograph and identify him as the
10
        shooter.
11
     61. Perez, Spillman, and Fonua then fabricated a false report of Gonzalez’s identification.
12
13      Instead of reporting, truthfully, that Gonzalez had failed to make an identification,

14      Defendants falsely claimed that Gonzalez “immediately pointed” to Rubalcava’s photograph
15      and identified him as the shooter. Instead of reporting that Gonzalez had been shown three
16
        separate photo arrays, they falsely reported that he had only been shown one. And the report
17
        omitted any mention of the multiple photographs Gonzalez picked of people who resembled
18
19      the shooter.

20   62. Although Defendants had portable recording equipment and recorded interviews with
21
        multiple witnesses during the course of the investigation, Perez, Spillman, and Fonua did not
22
        preserve any recording of the identification procedure or interview with Gonzalez. On
23
24      information and belief, Defendants either intentionally failed to record this interaction so that

25      they could misrepresent what occurred in their report, or they did create a recording and
26      intentionally destroyed it to hide their misconduct.
27
28                                COMPLAINT AND JURY DEMAND
                                                     14
              Case 5:20-cv-04191-SVK Document 1 Filed 06/25/20 Page 15 of 65




     63. Torres and Hafley reviewed and approved the false report. On information and belief, both
 1
 2      Defendants knew that the report was false.

 3   64. At a meeting less than a week later, Gonzalez told Defendant Perez in no uncertain terms that
 4
        he did not believe Rubalcava was the shooter. Instead of accepting this clear exculpatory
 5
        statement, Perez pressured Gonzalez to stick with the false identification; he claimed that
 6
 7      other witnesses had identified Rubalcava (which was false) and told Gonzalez that he would

 8      have to identify Rubalcava at trial. In the police report of the interrogation, Perez omitted any
 9      mention of Gonzalez’s recantation or that Perez improperly told Gonzalez that other
10
        witnesses had identified Rubalcava.
11
     65. Defendants used a carrot-and-stick approach to force Gonzalez to testify. In the ensuing
12
13      weeks, Defendant Perez repeatedly met with Gonzalez’s mother and offered her money to

14      move her family to a better neighborhood if Gonzalez stood by his false and fabricated
15      identification of Rubalcava. Perez also made direct promises to Gonzalez of
16
        witness-protection payments in exchange for testimony.
17
     66. To ensure his compliance, Defendants had Gonzalez arrested just before Rubalcava’s
18
19      preliminary hearing as an accessory to the attempted murder of Rodriguez. There was no

20      evidence implicating Gonzalez in the crime; Defendants arrested and charged Gonzalez
21
        solely to force him to testify at Rubalcava’s preliminary hearing.
22
     67. While in jail, Gonzalez was made to wear a brown jail uniform—a color that indicated he
23
24      was a “snitch” and exposed him to serious danger.

25   68. When Gonzalez saw Rubalcava in the courtroom at the preliminary hearing, he was certain
26      that Rubalcava could not be the shooter—he was much shorter and had different facial
27
28                                COMPLAINT AND JURY DEMAND
                                                     15
              Case 5:20-cv-04191-SVK Document 1 Filed 06/25/20 Page 16 of 65




        features. Perez and other Defendants told Gonzalez that if he did not testify against
 1
 2      Rubalcava at the hearing he would be returned to jail, where his safety was at serious risk

 3      because he had been identified as a snitch. In fear for his life, and under serious pressure
 4
        from Defendants, Gonzalez attempted to thread the needle. He testified that Rubalcava
 5
        looked like the shooter, omitting the crucial clarification that he was certain Rubalcava was
 6
 7      not the shooter. The court treated this ambiguous testimony as an identification and ordered

 8      Rubalcava bound over for trial.
 9   69. Perez fabricated a cover-up story to explain Gonzalez’s failure to make an unambiguously
10
        positive identification. In a report about the preliminary hearing, Perez falsely stated that
11
        Rubalcava had intimidated Gonzalez from the defense table by shaking his head “no.” In
12
13      reality, Gonzalez’s ambiguity was the product of his own conscience—he was trying to

14      balance the pressure from Defendants to implicate Rubalcava with his own knowledge
15      Rubalcava was innocent.
16
     70. In the same report, Perez also falsely stated that Gonzalez asked to be taken off witness-
17
        protection assistance because he wanted to move back to his old neighborhood. This was a
18
19      lie; Perez actually withdrew all offers of financial support in retaliation for Gonzalez’s

20      disappointing preliminary hearing testimony.
21
     71. At trial, Gonzalez truthfully testified that Rubalcava was not the shooter. He was impeached,
22
        however, by his prior “identification” at the preliminary hearing and Defendants’ fabricated
23
24      police reports, and the jury was left with the misimpression that Gonzalez had freely and

25      unambiguously identified Rubalcava without police coercion or suggestion.
26
27
28                                COMPLAINT AND JURY DEMAND
                                                     16
              Case 5:20-cv-04191-SVK Document 1 Filed 06/25/20 Page 17 of 65




         Perez, Spillman, and Fonua fabricate a false identification from Millan, the victim’s
 1
                                              brother.
 2
     72. Although Eric Millan, the victim’s 12-year-old brother, was present for the shooting, he did
 3
        not see the shooter well enough to identify him. Millan was looking at his brother during the
 4
 5      shooting and did not get a good look at the people inside the 4Runner.

 6   73. Shortly after obtaining Gonzalez’s false and fabricated identification, Perez, Spillman, and
 7
        Fonua brought a photo array to show Millan. On information and belief, Defendants used the
 8
        same coercion and suggestion they had used on Gonzalez to pressure Millan to select
 9
10      Rubalcava’s photograph.

11   74. On information and belief, Millan either did not identify anyone in the photo array or
12      tentatively complied with Defendants’ suggestion or coercion to identify Rubalcava.
13
     75. Perez, Spillman, and Fonua then fabricated a false report of their interaction with Millan. Just
14
        as they had done with Gonzalez, they falsely reported that Millan immediately made a
15
16      positive identification of Rubalcava—the innocent man whom police suspected—from a fair

17      photo array and was “sure” that Rubalcava was the shooter. But, in fact, Millan had not seen
18
        the shooter and could not make any identification, let alone an immediate and unequivocal
19
        one. Rather, Millan’s “identification” was the result of police suggestion or coercion.
20
     76. Torres and Hafley reviewed and approved the false report. On information and belief, both
21
22      Defendants knew that the report was false.

23   77. Although Defendants had portable recording equipment and recorded interviews with
24
        multiple witnesses during the course of the investigation—including Millan’s mother
25
        Contreras—Perez, Spillman, and Fonua did not preserve any audio recording of the interview
26
27      with Millan.

28                                 COMPLAINT AND JURY DEMAND
                                                     17
              Case 5:20-cv-04191-SVK Document 1 Filed 06/25/20 Page 18 of 65




                   Perez fabricates a false identification from Rodriguez, the victim.
 1
 2   78. Shortly after the shooting, Rodriguez, the victim, told police that he had looked the shooter

 3      directly in the eye and saw that he was a Sureño. Rodriguez, a Norteño, said he thought he
 4
        was a victim of the raging gang war between the Norteños and Sureños.
 5
     79. Perez brought a photo array to Rodriguez in the hospital, where he was heavily medicated
 6
 7      recovering from his paralyzing gun shot, and used suggestion or coercion to direct him to

 8      select Rubalcava’s photo. Despite Perez’s improper suggestion or coercion and Rodriguez’s
 9      medicated state, Rodriguez said only that Rubalcava looked like the shooter—he did not
10
        make a positive identification.
11
     80. Perez falsely told Rodriguez that Rubalcava was the shooter and that Perez had additional
12
13      evidence proving it. He wore Rodriguez down with suggestion or coercion until he agreed to

14      say that Rubalcava was the shooter.
15   81. Precisely as he had done with Gonzalez and Millan, Perez falsely reported that Rodriguez
16
        had viewed the nonsuggestive photo array for five seconds before pointing to Rubalcava’s
17
        photo and saying, “that’s the guy.” In fact, Rodriguez did not make any positive
18
19      identification at all and only said that Rubalcava looked like the shooter after Perez pressured

20      him. Perez’s report omitted any mention of the false statements, coercion, or suggestion
21
        Perez used to pressure Rodriguez into adopting the identification.
22
     82. Torres and Hafley reviewed and approved the false report. On information and belief, both
23
24      Defendants knew that the report was false.

25
26
27
28                                COMPLAINT AND JURY DEMAND
                                                     18
              Case 5:20-cv-04191-SVK Document 1 Filed 06/25/20 Page 19 of 65




     83. Although Defendants had portable recording equipment and recorded interviews with
 1
 2      multiple witnesses during the course of the investigation (including Rodriguez’s mother

 3      Contreras) Perez did not preserve any audio recording of the interview with Rodriguez.
 4
      Perez uses coercion, intimidation, and secret payments to Millan and Rodriguez’s mother
 5                to keep them in line and suppresses evidence of their recantations.

 6   84. Neither Millan nor Rodriguez positively identified Rubalcava from the photo arrays, and
 7
        each repeatedly expressed doubts concerning the identifications Defendants sought to
 8
        attribute to them.
 9
10   85. On information and belief, Perez instructed Millan and Rodriguez’s mother, Jennifer

11      Contreras, to inform him if anyone talked to her sons about their identifications of
12      Rubalcava. Just as he had done with Gonzalez’s mother, Perez offered Contreras money to
13
        relocate her family if her sons cooperated.
14
     86. Two days later, a neighbor, David Holmes, visited Contreras and told her that Rubalcava was
15
16      not the shooter, that he knew who the shooter was, and that he was afraid to go to the police.

17      He also told Contreras that the shooter was the Sureño who had previously harassed
18
        Gonzalez, her next-door-neighbor.
19
     87. During this conversation, 12-year-old Millan admitted not only that he was uncertain of his
20
        purported identification of Rubalcava, but also that he was unable to identify the shooter at
21
22      all. Millan admitted that he had not seen the shooter in the 4Runner because he was looking

23      at his older brother, who had just been shot.
24
     88. Contreras recorded the entire conversation, including Millan’s admission he had not seen the
25
        shooter, and gave the recording to Perez. Perez failed to document its contents, including
26
27      Millan’s admission, anywhere in his police report and did no follow-up investigation.

28                                COMPLAINT AND JURY DEMAND
                                                        19
              Case 5:20-cv-04191-SVK Document 1 Filed 06/25/20 Page 20 of 65




     89. Perez then went to talk to Holmes. But rather than asking Holmes for information on the real
 1
 2      perpetrator, Perez threatened Holmes, who was a teenager, with arrest for interfering with the

 3      case and warned him to stay away from the investigation.
 4
     90. Later, Violet Mejia, Holmes’ aunt, went to the victim’s house with a photograph of
 5
        Rubalcava to clear up what she viewed as a misunderstanding. She showed Millan the photo
 6
 7      and asked if he recognized him as the shooter. Millan admitted he did not.

 8   91. Contreras again called Perez, just as Perez had arranged with her. Perez went to admonish
 9      Mejia not to interfere with the investigation, and Mejia told him what Millan had admitted—
10
        that he could not identify Rubalcava as the shooter. The conversation was tape-recorded.
11
     92. After speaking to Mejia, Perez destroyed or otherwise concealed the tape-recording in which
12
13      Mejia reported that Millan had admitted—for the second time—that he did not know who the

14      shooter was. Perez never disclosed this tape recording or its contents to either the prosecution
15      or defense.
16
     93. Perez then prepared a false report concerning his interview with Mejia. He did not report
17
        what Mejia told him—that Millan had said that he did not know who the shooter was—and
18
19      wrote only that he had admonished Mejia not to interfere with the investigation. He also

20      falsely represented that he had not recorded his conversation with Mejia.
21
     94. About a month later, Rodriguez admitted to his mother that Rubalcava was not the shooter.
22
        She immediately told Perez, who, on information and belief, reiterated his promise to support
23
24      the family financially if Rodriguez would identify Rubalcava at trial. On information and

25      belief, Contreras agreed to exert more pressure on her sons to stick to their stories.
26
27
28                                COMPLAINT AND JURY DEMAND
                                                     20
              Case 5:20-cv-04191-SVK Document 1 Filed 06/25/20 Page 21 of 65




     95. The next day, Perez spoke to Rodriguez again. Rodriguez repeatedly told Perez that
 1
 2      Rubalcava was not the shooter, and that Perez had the wrong man. But Perez not only

 3      rejected Rodriguez’s attempt to set the record straight, he used coercion and intimidation to
 4
        convince Rodriguez to maintain his identification of Rubalcava. Perez also falsely told
 5
        Rodriguez that the police had “other facts” implicating Rubalcava in order to persuade
 6
 7      Rodriguez to maintain his false identification.

 8   96. In his report, Perez omitted the crucial fact that he had lied to Rodriguez and told him that
 9      there were “other facts” that indicated the shooter was Rubalcava.
10
     97. Perez made good on his promise to Contreras and helped move her family into a nicer
11
        neighborhood under the guise that they needed witness protection. Perez and Defendant
12
13      Doug Kaleas, an SCDA investigator, jointly made witness protection payments to Contreras

14      and her family. Perez and Kaleas each personally paid a portion of the security deposit and
15      first month’s rent for Contreras’s new apartment before requesting reimbursement.
16
     98. Perez and Kaleas also provided cash payments of at least $8,000 to the family. On
17
        information and belief, following instructions from Perez and Kaleas, Contreras pressured
18
19      12-year-old Millan and his brother to maintain their false identifications of Rubalcava

20      through trial.
21
     99. Perez and Kaleas then falsified an application for witness protection funding. In the
22
        application, Perez and Kaleas claimed that Contreras and her sons had relocated “to be safe
23
24      from rival gang members.” In fact, Perez and Kaleas had helped move Contreras to a better

25      apartment to induce her sons to testify against Rubalcava. Contreras and her family members
26
27
28                                 COMPLAINT AND JURY DEMAND
                                                      21
             Case 5:20-cv-04191-SVK Document 1 Filed 06/25/20 Page 22 of 65




        were never under threat of gang retaliation—or any other kind of violence—for testifying
 1
 2      against Rubalcava.

 3   100.   Perez and Kaleas failed to disclose these payments to Rubalcava or his defense attorney.
 4
        Following Santa Clara County’s policies and procedures, Perez and Kaleas also failed to
 5
        disclose these payments to the prosecutor handling Rubalcava’s case, and no record of the
 6
 7      payments was included anywhere in the prosecutor’s file.

 8   101.   Although Rodriguez and Millan both testified against Rubalcava at trial, Rodriguez later
 9      admitted that he had only identified Rubalcava in court because of pressure from police and
10
        his mother. During Rubalcava’s post-conviction proceedings, Rodriguez admitted under oath
11
        that the person who shot him was “not Lionel Rubalcava” and that his identification of
12
13      Rubalcava had been influenced by the police.

14             Defendants arrest Rubalcava and disregard evidence of his innocence.
15
     102.   Spillman and Fonua informed Lieutenant Tibbet and Sergeant Torres about the false
16
        identifications from Gonzalez and Millan, including, on information and belief, the
17
18      circumstances involved in obtaining them. Tibbet and Torres agreed that the false

19      identifications were enough to arrest Rubalcava and authorized Spillman and Fonua to do so.
20   103.   On April 8, 2002, Spillman and Fonua stopped Rubalcava while he was driving and
21
        arrested him based solely on false and fabricated eyewitness identifications. Rubalcava
22
        cooperated fully with Defendants, provided his identification, and agreed to answer
23
24      questions.

25
26
27
28                               COMPLAINT AND JURY DEMAND
                                                   22
             Case 5:20-cv-04191-SVK Document 1 Filed 06/25/20 Page 23 of 65




     104.   Spillman and Fonua threw Rubalcava into their car, told him he was in deep trouble, and
 1
 2      pressured him to confess to the Rodriguez shooting. Rubalcava truthfully denied any

 3      involvement.
 4
     105.   Sergeant Torres then contacted Sergeant Brown and Detective Baldal to inform them of
 5
        the arrest and the identification evidence. On information and belief, Torres described to
 6
 7      them how Perez, Spillman, and Fonua had obtained the identifications through coercion and

 8      suggestion.
 9   106.   At the precinct, Sergeant Brown and Detective Baldal interrogated Rubalcava, and he
10
        truthfully reported that he had been preparing for and on his way to Hollister for a movie date
11
        with Leon on April 5. He gave a detailed description of his activities that day, including his
12
13      hair cut and his trip to the YMCA, and gave Defendants the names and contact information

14      of alibi witnesses, including Leon. An officer called Leon—who had only recently met
15      Rubalcava and had no incentive to lie for him—and she confirmed Rubalcava’s alibi.
16
     107.   Sergeant Brown, Spillman, and Fonua searched Rubalcava’s home and found no
17
        incriminating evidence because there was none—Rubalcava had nothing to do with the
18
19      Rodriguez shooting.

20   108.   Despite Rubalcava’s alibi and the absence of any bona fide evidence connecting him in
21
        any way to the crime, Spillman and Fonua booked Rubalcava into the county jail.
22
     109.   On April 12—the same day that Millan admitted he could not identify the shooter—
23
24      Defendants caused Rubalcava to be charged with the attempted murder of Raymond

25      Rodriguez and related crimes. The sole basis for these charges was the three false and
26      fabricated eyewitness identifications of Gonzalez, Millan, and Rodriguez.
27
28                                COMPLAINT AND JURY DEMAND
                                                     23
             Case 5:20-cv-04191-SVK Document 1 Filed 06/25/20 Page 24 of 65




             Defendants Fonua and Perez bury three non-identifications of Rubalcava.
 1
 2   110.   Defendants recognized that the evidence they had against Rubalcava was, at best,

 3      extraordinarily weak. They had no physical or forensic evidence of his guilt; Rubalcava had a
 4
        solid alibi; and the evidence indicated the shooter was a Sureño—a gang with which
 5
        Rubalcava had no connection. Defendants’ only evidence of guilt was three false and
 6
 7      fabricated eyewitness identifications from Gonzalez, Millan, and Rodriguez.

 8   111.   To bolster their case against Rubalcava, Defendants attempted to secure identifications
 9      from three other key witnesses to the crime: Daniel Cerecerez, who had been standing with
10
        Rodriguez when the shooting occurred, and Nicholas Faría and Alex Borrego, who had been
11
        standing across the street. All three witnesses had clear and unobstructed views of the
12
13      4Runner and its occupants. None of them identified Rubalcava.

14                                          Daniel Cerecerez
15   112.   Immediately after the shooting, Cerecerez told Fonua that he had a clear view of the front
16
        right passenger in the vehicle, gave a detailed description, and said he would recognize the
17
        passenger if he saw him again.
18
19   113.   Days later, Fonua showed Cerecerez at least one photo array containing Rubalcava’s

20      photograph and pressured him to identify Rubalcava as the shooter. Cerecerez recognized
21
        Rubalcava from the photograph—they knew each other—but truthfully denied Rubalcava’s
22
        involvement in the shooting. He told Fonua that the shooter was the Sureño who had visited
23
24      Gonzalez weeks earlier.

25   114.   Fonua did not document showing Cerecerez any photo array, Cerecerez’s denial of
26      Rubalcava’s involvement, or Fonua’s efforts to pressure him into falsely identifying
27
28                                COMPLAINT AND JURY DEMAND
                                                    24
             Case 5:20-cv-04191-SVK Document 1 Filed 06/25/20 Page 25 of 65




        Rubalcava. Even though it was exculpatory evidence, Defendants never disclosed this failed
 1
 2      identification or its circumstances to either the prosecution or defense.

 3                                             Nicholas Faría
 4
     115.   During the shooting, Faría had been standing in the street, having just parked his car, and
 5
        had an unobstructed view of the 4Runner and its occupants. Shortly after the shooting, he
 6
 7      gave detailed descriptions of the shooter, the front passenger, and the rear passengers.

 8   116.   Perez later showed Faría a photo array and, on information and belief, pressured him to
 9      identify Rubalcava. Faría truthfully denied seeing Rubalcava in the 4Runner.
10
     117.   Perez fabricated a report claiming that Faría could not identify Rubalcava because he had
11
        not seen inside the 4Runner. That is false; Faría had a clear view of all occupants of the
12
13      vehicle and had not identified Rubalcava because he was not the shooter. Perez’s false report

14      minimized the exculpatory value of Faría’s non-identification by undermining his ability to
15      make an identification in the first place.
16
     118.   On information and belief, Perez and other Defendants used threats or secret promises of
17
        financial compensation to cause Faría to adopt the false story that he had not been able to see
18
19      anything during the shooting—even though he had provided the officers at the scene detailed

20      descriptions of the perpetrators. As a result of this pressure, by the time of trial, Faría falsely
21
        denied ever telling officers at the scene that he had seen the men in the 4Runner.
22
                                             Alejandro Borrego
23
24   119.   Similarly, the day of the shooting, Borrego had been standing across the street from the

25      shooting and had an unobstructed view of the whole event. He told Spillman just after the
26      shooting that the men in the car were wearing blue and that he could identify the men in the
27
28                                 COMPLAINT AND JURY DEMAND
                                                      25
             Case 5:20-cv-04191-SVK Document 1 Filed 06/25/20 Page 26 of 65




        front seat of the 4Runner. As did all the witnesses, Borrego understood the shooter to be a
 1
 2      Sureño.

 3   120.   Just as he had with Faría, Perez showed Borrego a photo array and, on information and
 4
        belief, pressured him to identify Rubalcava. Borrego truthfully denied recognizing Rubalcava
 5
        as the shooter.
 6
 7   121.   Just as he had with Faría, Perez fabricated a report stating that Borrego had not seen the

 8      perpetrators in the 4Runner. That report was false; Borrego had seen the occupants, described
 9      their Sureño blue clothing to police, and could identify the true perpetrator.
10
     122.   On information and belief, Perez then used threats or secret promises of financial
11
        compensation to pressure Borrego to adopt the false story that he not seen anything during
12
13      the shooting. As a result of this pressure, by the time of trial, Borrego denied even having

14      looked at the car.
15           Defendants fabricate a gang war to further falsely incriminate Rubalcava.
16
     123.   Defendants knew from the beginning that the shooting was committed by a Sureño. At
17
        the time, the Norteños and Sureños were engaged in a longstanding gang war, and shootings
18
19      between the gangs were common. The victim, Rodriguez, was a Norteño who was dressed in

20      Norteño red at the time of the shooting. At the hospital, he told police the shooters were “two
21
        fucking scraps”—a derogatory term Norteños use for Sureños—and that he believed he had
22
        been shot because of the gang war. Defendants also learned that at least one occupant of the
23
24      4Runner had been wearing blue—a Sureño color. And Gonzalez, another Norteño, told

25      Defendants just days after the shooting that he thought the bullet was for meant him because
26      the shooter was a Sureño with whom he had a history.
27
28                                COMPLAINT AND JURY DEMAND
                                                     26
             Case 5:20-cv-04191-SVK Document 1 Filed 06/25/20 Page 27 of 65




     124.   This posed a problem for Defendants’ fabricated case because Rubalcava had never been
 1
 2      a Sureño. In fact, like hundreds of young men who grew up in his San Jose community,

 3      Rubalcava joined a local Norteño gang, West Side Mob, as a teenager. Although he never
 4
        formally renounced the gang, Rubalcava had distanced himself from its criminal activities as
 5
        he matured. At the time of the shooting, Rubalcava was actively avoiding his old Norteño
 6
 7      associates, focusing on working in his family business and supporting his young son.

 8      Crucially, Rubalcava had absolutely no connection at all to the rival Sureños. Indeed, it
 9      would have been dangerous for someone like Rubalcava, who lived in a Norteño-dominated
10
        neighborhood, to affiliate with Sureños or even wear their gang colors.
11
     125.   To explain away this inconsistency, Defendants shifted from the obvious motive for the
12
13      shooting—Sureño-on-Norteño violence—and invented a fictitious internecine gang war

14      between Norteño factions to explain why Rubalcava, an inactive Norteño, would shoot
15      another Norteño.
16
     126.   In reality, drive-by shootings among San Jose Norteños were virtually unheard of. At the
17
        time of the shooting, there was no gang war among Norteño sets—only between Norteños
18
19      and Sureños.

20   127.   Nonetheless, Perez repeatedly pressured witnesses using threats and promises of financial
21
        compensation to cause them to falsely report that the shooting resulted from a feud between
22
        rival Norteño factions.
23
24   128.   After Defendants arrested Rubalcava, Perez re-interviewed Rodriguez, the victim, who

25      had consistently reported that the shooter was Sureño. When Perez asked him point-blank if
26      the shooter could have been a Norteño, Rodriguez rejected the idea out of hand. Perez’s
27
28                                COMPLAINT AND JURY DEMAND
                                                    27
                Case 5:20-cv-04191-SVK Document 1 Filed 06/25/20 Page 28 of 65




        report of the interview, however, falsely stated that Rodriguez told him that he had heard that
 1
 2      the shooter could have been Norteño. Actually, Rodriguez knew the shooter was Sureño and

 3      consistently said so.
 4
     129.     Perez then re-interviewed Borrego, one of the bystanders to the shooting who had
 5
        reported that the men in the shooter’s 4Runner wore Sureño blue. Borrego was a vulnerable
 6
 7      witness with a history of police involvement.

 8   130.     On information and belief, Perez used threats of arrest, promises of financial
 9      compensation, or both to cause Borrego to change his story. Perez pressured Borrego into
10
        stating on tape that two Norteño factions, the West Side Mob and Varrio Horseshoe, were
11
        embroiled in a violent feud. Borrego claimed that he knew about this feud because he had
12
13      read about it in the paper. Essentially, Perez pressured Borrego to repeat back to Perez a story

14      that Perez himself had made up.
15   131.     But that story was completely false. The two factions were not at war—there was no
16
        history of armed violence between them—and no newspaper report claimed they were.
17
     132.     Perez failed to document or disclose the threats or promises he made to obtain Borrego’s
18
19      false statement or the fact the he knew it was false.

20          Avalos and Nieves write a false and fabricated gang relatedness report to falsely implicate
                                                   Rubalcava.
21
22   133.     Rafael Nieves and Ramon Avalos were experienced SJPD gang detectives who testified

23      in dozens of trials to obtain gang enhancements and convictions against young Latino men.
24
        They professed to have accurate and current street-level knowledge of San Jose gang
25
        interactions and feuds.
26
27
28                                  COMPLAINT AND JURY DEMAND
                                                      28
             Case 5:20-cv-04191-SVK Document 1 Filed 06/25/20 Page 29 of 65




     134.   Nieves and Avalos worked with Perez to develop the gang-enhancement allegations for
 1
 2      the prosecution to use at trial. A gang-enhancement charge greatly increased Rubalcava’s

 3      sentencing exposure and made a conviction more likely by falsely painting him as a ruthless,
 4
        violent predator to the jury.
 5
     135.   The three detectives collaborated on a false and fabricated “gang relatedness report” to be
 6
 7      used against Rubalcava. The report falsely claimed that West Side Mob and Varrio

 8      Horseshoe, both Norteño factions, were feuding and asserted that Rubalcava had shot
 9      Rodriguez in an attempt to kill Gonzalez because of his involvement with Varrio Horseshoe.
10
        But, in fact, and as Defendants had to know, West Side Mob and Varrio Horseshoe were not
11
        feuding, and neither Gonzalez nor Rodriguez were members of Varrio Horseshoe. Based on
12
13      their claimed experience, Nieves and Avalos knew or should have known that this report was

14      completely false because there was no such gang war and because there was no factual
15      support for the assertions contained in the report. Nonetheless, they never disclosed to the
16
        prosecution or the defense that the report was spurious and fabricated. Relying on Perez,
17
        Nieves, and Avalos’s fabricated written and oral reports, the prosecution argued that
18
19      Rodriguez’s shooting was gang-related and that the gang evidence inculpated Rubalcava

20      (when the true evidence exculpated him).
21
        Perez secretly pays Cerecerez approximately $15,000 in cash and other benefits in an
22                         attempt to coerce testimony against Rubalcava.

23   136.   Shortly after Rubalcava’s arrest, Perez contacted Cerecerez with a promise of secret
24
        financial compensation to cooperate in the investigation. Perez, Nieves, and Defendant Brian
25
        Geer, an SCDA investigator, bought Cerecerez’s cooperation with witness protection
26
27      funding. By the time of trial, Perez, Nieves, and Geer had paid the teenaged Cerecerez and

28                                COMPLAINT AND JURY DEMAND
                                                    29
             Case 5:20-cv-04191-SVK Document 1 Filed 06/25/20 Page 30 of 65




        his mother nearly $15,000 for his anticipated cooperation, including the cost of a hotel, food,
 1
 2      and a cell phone.

 3   137.   Perez, Nieves, and Geer used this money to pressure Cerecerez into saying what they
 4
        wanted him to say. For example, shortly after they entered into the arrangement, Perez tape
 5
        recorded a conversation with Cerecerez in which Cerecerez said he heard on the street that
 6
 7      the shooter was “Lionel,” a West Side Mob member, and that witnesses were scared of the

 8      Mob. In fact, Cerecerez had heard from Perez that the shooter was named Lionel and was
 9      merely parroting information Perez had fed to him using the same modus operandi Perez had
10
        used with Borrego. Perez did not document his financial arrangements with Cerecerez or the
11
        fact that he fed him information.
12
13   138.   Perez, Nieves, and Geer did not disclose their payments to Cerecerez to Rubalcava or his

14      defense counsel. Following SCDA policies and procedures, Perez, Nieves, and Geer did not
15      inform the prosecuting attorney of the payments to Cerecerez, and no record of those
16
        payments was included anywhere in prosecutor’s case file.
17
     139.   At trial, Cerecerez falsely testified he had been stabbed by members of Varrio Horseshoe
18
19      because of his affiliation with West Side Mob. In reality, Cerecerez was not a West Side Mob

20      member and had been stabbed in a squabble on his block. Cerecerez also testified, falsely,
21
        that Rodriguez’s shooting could have been “red-on-red,” meaning Norteño-on-Norteño. In
22
        fact, Cerecerez knew from Gonzalez that the shooter was a Sureño.
23
24   140.   On information and belief, Cerecerez gave that false and fabricated testimony at the

25      direction of Perez in exchange for secret payments. Neither the fact that Cerecerez had
26
27
28                                COMPLAINT AND JURY DEMAND
                                                    30
             Case 5:20-cv-04191-SVK Document 1 Filed 06/25/20 Page 31 of 65




        received money, nor the amount of those payments, was disclosed to either the prosecution or
 1
 2      defense.

 3   141.   Years after Rubalcava’s wrongful conviction, Cerecerez admitted in a sworn statement
 4
        that his trial testimony was completely false.
 5
                          Defendants ignore a promising alternative suspect.
 6
 7   142.   While they singularly focused on prosecuting the innocent Rubalcava for the attempted

 8      murder of Rodriguez, Defendants ignored and failed to investigate the real identity of the
 9      shooter, including by ignoring promising leads.
10
     143.   After Defendants arrested Rubalcava, a man named Michael Altamirano told Perez that
11
        Altamirano’s neighbor, Renan “Shadow” Martinez, had admitted he was a passenger in the
12
13      drive-by shooting of Rodriguez. Altamirano provided specific, accurate details about

14      Shadow’s confession, including that the shooting had occurred on April 5, 2002, on Mastic
15      Street, and that Shadow had burned the vehicle afterward. Like the shooter, Shadow was
16
        Sureño.
17
     144.   Despite this promising lead, Defendants failed to conduct any meaningful investigation of
18
19      Shadow.

20   145.   Months later, Perez interviewed Shadow after an unrelated arrest for grand theft auto.
21
        Shadow was initially cooperative and candidly admitted that he was a Sureño who had
22
        committed a string of auto thefts. But when Perez asked if he knew about a 4Runner used in
23
24      a shooting on Mastic Street in April—the shooting Rubalcava was at that time wrongfully

25      jailed for—Shadow paused for a long time before finally saying, vaguely, “Saul did that
26      one.” Perez asked no follow up questions and conducted no further investigation.
27
28                                COMPLAINT AND JURY DEMAND
                                                     31
             Case 5:20-cv-04191-SVK Document 1 Filed 06/25/20 Page 32 of 65




                                                 The Trial
 1
 2    Defendants present their false and fabricated eyewitness identifications and fictitious gang
                       war theory to the prosecution, who presents it at trial.
 3
     146.   The only evidence offered at trial against Rubalcava was the false and fabricated
 4
 5      eyewitness identifications from Gonzalez, Millan, and Rodriguez, and false and fabricated

 6      evidence of a fictitious gang war. Because Defendants personally participated in fabricating
 7
        this evidence, they knew it was false.
 8
     147.   Neither the defense nor the jury ever learned that the three “identifications” were the
 9
10      product of police misconduct and that none of the witnesses had actually provided genuine,

11      unsuggested, and uncoerced identifications of Rubalcava. The jury never learned that
12      Defendants’ reports claiming that the witnesses immediately and unequivocally made their
13
        identifications were false and fabricated by Defendants. Nor did they learn that Perez had
14
        secretly paid or promised to pay witnesses and their family members in order to obtain false
15
16      testimony against Rubalcava.

17   148.   In fact, when Gonzalez truthfully testified that Rubalcava was not the shooter, the
18
        prosecution used the fabricated reports of his purported initial identification as rebuttal
19
        evidence, not knowing that those reports were false and fabricated.
20
     149.   The jury also never learned that multiple witnesses, including Rodriguez, had
21
22      independently told the police that the shooter was a Sureño. Indeed, under instruction from

23      Defendants, Rodriguez testified that he did not remember telling the police that the shooter a
24
        Sureño, even though he had done so multiple times.
25
     150.   Rubalcava took the stand in his own defense and truthfully insisted on his innocence. He
26
27      told the jury that he had been on his way to a date over 45 miles away at the time of the

28                                COMPLAINT AND JURY DEMAND
                                                     32
               Case 5:20-cv-04191-SVK Document 1 Filed 06/25/20 Page 33 of 65




        shooting, and that he had had nothing to do with the crime. He truthfully acknowledged that
 1
 2      he had once been a member of the West Side Mob and explained that he had not associated

 3      with it for some time prior to his arrest.
 4
                               Rubalcava is wrongfully convicted and sentenced.
 5
     151.     The jury deliberated for three days, requested read-backs concerning the witness
 6
 7      descriptions of the shooter and Rubalcava’s alibi, and asked what would happen if a

 8      unanimous verdict could not be reached. On November 26, 2003, the Wednesday before
 9      Thanksgiving, the jury convicted Rubalcava of attempted murder based on Defendants’ false
10
        and fabricated identifications and gang testimony and without hearing key exculpatory
11
        evidence. The jury also found true all enhancements, including that the offense was
12
13      committed for the benefit of a criminal street gang.

14   152.     Due, in part, to the gang enhancement, Rubalcava was sentenced to an indeterminate term
15      of imprisonment of twenty-five years to life and a consecutive determinate six-year term of
16
        imprisonment.
17
            Defendant City of San Jose had an unconstitutional pattern or practice of fabricating
18
                    false identification evidence and withholding exculpatory evidence.
19
     153.     Rubalcava’s wrongful conviction was also the direct result of the SJPD’s unconstitutional
20
        investigative policies, practices, customs, and failure to supervise.
21
22   154.     In the early 2000s and before, the SJPD had a pattern of coercing or suggesting witness

23      statements or identifications, suppressing exculpatory evidence, fabricating evidence, and
24
        systematically failing to supervise and discipline officers, enabling such misconduct to
25
        persist. The City of San Jose, through its policymakers, had prior notice of this pattern of
26
27      unconstitutional misconduct through citizen complaints, judicial decisions, and, on

28                                 COMPLAINT AND JURY DEMAND
                                                     33
             Case 5:20-cv-04191-SVK Document 1 Filed 06/25/20 Page 34 of 65




        information and belief, the open and notorious nature of the misconduct, which included the
 1
 2      acquiescence and participation of many SJPD supervisors.

 3   155.   This policy, practice, or custom involved the use of various techniques to coerce or
 4
        fabricate incriminatory statements or identifications, including, without limitation: the use or
 5
        threat of physical violence; authoritative, suggestive, or repeated assertions of a suspect’s
 6
 7      guilt; aggressively badgering witnesses into silence or false recantations; and leveraging or

 8      exploiting vulnerabilities of witnesses or suspects, including mental vulnerabilities and the
 9      threat of criminal penalties; and perjury and false statements in police and court documents
10
        and proceedings.
11
     156.   This policy, practice, or custom also involved the use of various techniques to make false
12
13      statements appear true and reliable, including, without limitation: providing a witness or

14      recklessly allowing a witness to learn details about the crime that only the real perpetrator or
15      police could know, whether through leading questions or more direct communication; taking
16
        misleading steps to make coerced or suggested statements or identifications appear as though
17
        they originated from the suspect following a lawful procedure; selectively documenting a
18
19      witness or suspect’s eventual statement and not the preceding preparation or rehearsal;

20      misrepresenting that a witness’s formal statement was a verbatim statement in the witness’s
21
        own words; and concealing promises for leniency or financial remuneration.
22
     157.   The City of San Jose also had in force and effect a policy, practice, or custom of failing to
23
24      adequately supervise and discipline SJPD officers in the exercise of their constitutional

25      obligations, including their obligations not to fabricate evidence, commit perjury, or hide
26      exculpatory evidence. This failure by policymakers to properly train, supervise or discipline
27
28                                COMPLAINT AND JURY DEMAND
                                                     34
             Case 5:20-cv-04191-SVK Document 1 Filed 06/25/20 Page 35 of 65




        their subordinates amounted to a deliberate indifference to the rights of those who came into
 1
 2      contact with SJPD officers.

 3   158.   For example, Felix Solorio Valdovinos alleged that SJPD officers orchestrated his 1998
 4
        conviction in a strikingly similar set of circumstances, using manipulated eyewitness
 5
        identifications and suppressing evidence that would undermine those identifications. When
 6
 7      two eyewitnesses were unable to positively identify Valdovinos in two separate photo arrays

 8      (one witness tentatively identified Valdovinos and a second identified a different person),
 9      SJPD officers suppressed evidence of the photo arrays. Just as Defendants did here with
10
        Gonzalez, Millan, and Rodriguez, SJPD allegedly misrepresented the strength of the
11
        eyewitness evidence against Valdovinos and suppressed evidence that would have helped to
12
13      undermine its reliability. SJPD officers also allegedly threatened a witness with arrest and

14      coerced him into giving eyewitness testimony against Valdovinos that contradicted earlier
15      statements he had made shortly after the shooting. This misconduct mirrors Defendants’
16
        misconduct with Cerecerez, Borrego, and Faría. Although these facts came out at trial in
17
        1998, and thus the SJPD knew or should have known about them, on information and belief,
18
19      no action was taken to discipline the officers involved, and the unconstitutional practices

20      continued. In 2011, the Ninth Circuit ruled that the undisclosed evidence was material under
21
        Brady but denied Valdovinos’s habeas petition under the deferential standard of review
22
        applicable to federal habeas. See Valdovinos v. McGrath, 423 F. App’x 720 (9th Cir. 2011).
23
24   159.   Also in 1998, SJPD police officers caused the wrongful arrest and conviction of Bobby

25      Herrera of a gang-related shooting Herrera had no involvement in. Despite evidence that
26      witnesses had recanted their identifications of Herrera, he was forced to plead guilty and
27
28                                COMPLAINT AND JURY DEMAND
                                                    35
             Case 5:20-cv-04191-SVK Document 1 Filed 06/25/20 Page 36 of 65




        received a five-year sentence. Two years later, his attorneys uncovered evidence of his
 1
 2      innocence, and he was exonerated. Although the SJPD knew or should have known about

 3      Herrera’s wrongful conviction by 2000, on information and belief, no action was taken to
 4
        discipline the officers involved or to end the SJPD’s unconstitutional investigative practices.
 5
     160.   At the time of Rubalcava’s wrongful conviction, the SJPD had affirmatively altered the
 6
 7      classification of citizen complaints so that the vast majority would be resolved without

 8      investigation. The result was to render the SJPD, and the City of San Jose, willfully blind to
 9      misconduct allegations from the general public, including, on information and belief, other
10
        allegations of fabricating evidence and suppressing exculpatory evidence. Rather than
11
        address and correct the manifest and widespread misconduct in its ranks, the SJPD hid its
12
13      head in the sand and avoided gathering any evidence of its officers’ unconstitutional

14      investigatory practices. As a result, the SJPD failed to discipline officers, including
15      Defendants in this case, who fabricated witness identifications and suppressed exculpatory
16
        evidence.
17
     161.   And the SJPD’s unconstitutional practices continued after Rubalcava’s wrongful
18
19      conviction. In 2005, an SJPD officer fabricated a laboratory report falsely claiming that a

20      suspect’s semen had been found on a blanket and testified that the report was authentic. The
21
        report and the officer’s false testimony were the sole (false) basis of probable cause to
22
        arraign the suspect. When it was discovered that the report was falsified, and the officer’s
23
24      testimony perjurious, the Santa Clara District Attorney’s Office dropped all charges, and the

25      erstwhile suspect sued. See Kerkeles v. City of San Jose, 199 Cal. App. 4th 1001 (2011).
26
27
28                                COMPLAINT AND JURY DEMAND
                                                     36
                Case 5:20-cv-04191-SVK Document 1 Filed 06/25/20 Page 37 of 65




             Defendant City of San Jose had an unconstitutional pattern or practice of fabricating
 1
            false evidence of gang involvement to obtain convictions and sentencing enhancements.
 2
     162.     The SJPD also had a pattern or practice of fabricating gang evidence and reports and
 3
        forwarding that evidence to prosecutors in order to obtain convictions—by painting criminal
 4
 5      defendants as remorseless, gangbanging predators—or sentencing enhancements. Often, this

 6      gang evidence would be invented out of whole cloth, or, it would be untruthful distortions of
 7
        the available facts.
 8
     163.     To create this evidence, the SJPD had a cadre of dedicated detectives, including
 9
10      Defendants Nieves and Avalos, who professed to be experts in San Jose gang culture. These

11      so-called gang experts would tailor gang evidence to fit the police theory of the case even
12      where, as here, there was no factual support for their conclusions. For example, the experts
13
        would regularly fabricate non-existent gang feuds so that prosecutors could obtain gang
14
        enhancements even in cases not involving gangs at all.
15
16   164.     The SJPD would disproportionately deploy so-called gang expert testimony in cases

17      against low-income Latino men. The so-called gang experts relied on gang designation
18
        information in the SJPD’s gang database, but the gang database was notoriously
19
        over-inclusive. It was the policy or practice of SJPD police officers to include young, Latino
20
        men in the gang database on pretexts, including the neighborhood or street on which they
21
22      lived, regardless of actual gang affiliation or activity. The so-called gang experts, including

23      Nieves and Avalos, would then rely on “information” in the gang database to claim in written
24
        reports and testimony that criminal defendants were gang-affiliated. That evidence, in turn,
25
        was known to inflame juries to convict.
26
27
28                                 COMPLAINT AND JURY DEMAND
                                                      37
               Case 5:20-cv-04191-SVK Document 1 Filed 06/25/20 Page 38 of 65




     165.    In 2016, after decades of abuses by gang experts from the SJPD and other major
 1
 2      California police departments, the California Supreme Court found testimony by such experts

 3      to be unconstitutional hearsay. See People v. Sanchez, 63 Cal. 4th 665 (2016).
 4
            Defendant County of Santa Clara failed to ensure that confidential witness payments
 5                               were disclosed to criminal defendants.

 6   166.    Rubalcava’s wrongful conviction was also the result of Santa Clara County’s failure to
 7
        ensure that confidential witness payments were disclosed to criminal defendants.
 8
     167.    In 2002 and 2003, Santa Clara County had policies for handling witness protection
 9
10      payments made to witnesses in criminal cases that were substantially certain to cause Brady

11      violations. In particular—and unlike the policies and practices in other counties—in Santa
12      Clara County, witness protection payments could be processed without the knowledge or
13
        involvement of the prosecuting attorney and recorded separately from the criminal
14
        prosecution file. The County’s policies and practice permitted SCDA investigators to process
15
16      and provide witness payments without ever informing the line prosecutor. The County also

17      failed to require that the investigator or other person approving the payment inform the
18
        prosecuting attorney, such as by requiring that records of witness protection payments be
19
        included in the prosecuting attorney’s file, sent to the prosecuting attorney, or provided to
20
        criminal defendants or defense attorneys.
21
22   168.    The County’s policy and practice disregarded the substantial risk that prosecuting

23      attorneys would never learn of witness protection payments made in their cases and would
24
        therefore fail to disclose those payments to criminal defendants. In 2002 and 2003, SCDA
25
        prosecuting attorneys oversaw delivery of discovery to criminal defendants and their
26
27
28                                COMPLAINT AND JURY DEMAND
                                                     38
             Case 5:20-cv-04191-SVK Document 1 Filed 06/25/20 Page 39 of 65




        attorneys. When prosecuting attorneys did not learn of witness protection payments, they
 1
 2      could not disclose those payments to their adversaries.

 3   169.   In 2002 and 2003, it was obvious to the County that failing to disclose witness protection
 4
        payments to criminal defendants violated prosecutors’ obligations under Brady v. Maryland,
 5
        373 U.S. 83 (1963), Giglio v. United States, 405 U.S. 150 (1972), and their progeny. The
 6
 7      County therefore had a constitutional responsibility to ensure that it had adequate policies

 8      and procedures to ensure that such payments were disclosed in every case.
 9   170.   In contrast to Santa Clara County, district attorneys throughout California and the United
10
        States had policies in place in 2002 and 2003 to ensure that all witness protection payments
11
        were disclosed to criminal defendants. Such policies included mandatory reporting of all
12
13      witness payments to the prosecuting attorney, mandatory inclusion in the case file of

14      memoranda concerning all witness payments, and mandatory involvement of line prosecutors
15      in approving every request for witness protection payments.
16
     171.   In Rubalcava’s case, SCDA investigator Kaleas obtained and disbursed payments to
17
        Jennifer Contreras, the mother of the only two eyewitnesses to identify Rubalcava at trial,
18
19      without disclosing those payments to the attorney who prosecuted Rubalcava’s case. The

20      prosecuting attorney was not consulted and did not approve the payments, and no record of
21
        the payments was included anywhere in the Rubalcava case file.
22
     172.   Similarly, SCDA investigator Geer obtained and disbursed payments to witness
23
24      Cerecerez and his mother without disclosing those payments to the attorney who prosecuted

25      Rubalcava’s case. The prosecuting attorney was not consulted and did not approve the
26      payments, and no record of the payments was included anywhere in the Rubalcava case file.
27
28                                COMPLAINT AND JURY DEMAND
                                                    39
              Case 5:20-cv-04191-SVK Document 1 Filed 06/25/20 Page 40 of 65




     173.   Given the absence of any physical evidence, impeachment material concerning these
 1
 2      witnesses—including the only two witnesses to identify Rubalcava—would have changed the

 3      result at trial. Had the jury known that the prosecution’s witnesses had been paid for their
 4
        testimony, Rubalcava could have prevailed at trial.
 5
            Rubalcava continues to fight to prove his innocence and Rodriguez admits that his
 6                                       identification was false.
 7
     174.   Even after his conviction, Rubalcava fought to prove his innocence through a direct
 8
        appeal, a motion for a new trial, and a habeas petition. Rubalcava’s parents, who never lost
 9
10      faith in their son’s innocence, sold their house to pay for his lawyers.

11   175.   During one of Rubalcava’s many post-conviction proceedings, an investigator for
12      Rubalcava’s counsel located and interviewed Rodriguez. Rodriguez admitted that his
13
        identification of Rubalcava was false, and that, when he had expressed concerns about
14
        Rubalcava’s prosecution to Perez, Perez had pressured him to identify Rubalcava at trial.
15
16   176.   In 2005, Rodriguez admitted under oath that the shooter was “not Lionel Rubalcava” and

17      that he had identified Rubalcava under pressure from Perez.
18
     177.   After Rodriguez’s admission that Rubalcava was not the shooter, in 2007, Rubalcava
19
        filed multiple habeas petitions, first in the California Supreme Court and then in federal
20
        court. These petitions were denied.
21
22   178.   In 2018, the Northern California Innocence Project filed another habeas petition on

23      behalf of Rubalcava. That petition argued that Rubalcava was actually innocent of the crime
24
        and that Nieves’s gang testimony was disallowed under California law. It also raised
25
        Defendants’ failure to disclose to the defense the thousands of dollars of witness protection
26
27
28                                COMPLAINT AND JURY DEMAND
                                                     40
                Case 5:20-cv-04191-SVK Document 1 Filed 06/25/20 Page 41 of 65




        money paid to the victim and to witnesses and Rodriguez’s admission that his eyewitness
 1
 2      identification of Rubalcava was false.

 3          Santa Clara County District Attorney Conviction Integrity Unit reinvestigates the case
                                   and Rubalcava is finally exonerated.
 4
 5   179.     Following this habeas petition, the SCDA’s Conviction Integrity Unit began

 6      reinvestigating the case in a joint effort with the Northern California Innocence Project.
 7
     180.     As part of that investigation, the Conviction Integrity Unit provided the Northern
 8
        California Innocence Project with the SCDA’s copy of Rubalcava’s original, unaltered trial
 9
10      prosecution file.

11   181.     The Northern California Innocence Project informed the SCDA that it had heard multiple
12      times from witnesses that the victim’s family had received a house or money as a result of
13
        the case, but that that the District Attorney’s file did not contain any records of payments.
14
        The SCDA then searched for records from the California Witness Protection and Relocation
15
16      Program (CalWRAP) and located documents showing that both the victim’s family and

17      Daniel Cerecerez had received previously undisclosed benefits through CalWRAP.
18
     182.     The Conviction Integrity Unit conducted its own independent reinvestigation of the
19
        conviction. After re-examining Rubalcava’s alibi and the witnesses’ recantations of their
20
        false identifications, the Office concluded that Rubalcava was innocent. On April 18, 2019,
21
22      the Santa Clara District Attorney joined Rubalcava’s petition to vacate his conviction.

23   183.     On April 24, 2019, the Superior Court of California County of Santa Clara granted the
24
        joint request to vacate the judgment and vacated Rubalcava’s conviction in its entirety.
25
     184.     On May 15, 2019, the court dismissed all charges against Rubalcava. On that day, for the
26
27      first time in over 17 years, Rubalcava walked free.

28                                 COMPLAINT AND JURY DEMAND
                                                      41
               Case 5:20-cv-04191-SVK Document 1 Filed 06/25/20 Page 42 of 65




            Rubalcava is found factually innocent by the Superior Court of California, County of
 1
                                               Santa Clara.
 2
     185.     On September 30, 2019, Rubalcava and the Santa Clara District Attorney’s office jointly
 3
        moved for a finding of factual innocence before the Superior Court of California, County of
 4
 5      Santa Clara.

 6   186.     At a hearing on that stipulated motion on November 18, 2019, the court stated: “I find
 7
        that Rubalcava is factually innocent of the offense because he was not the person who
 8
        committed it.” The court then granted the stipulated motion and issued a finding of actual
 9
10      innocence to Rubalcava.

11                                                DAMAGES
12          187.     Lionel Rubalcava spent more than 17 years incarcerated for a crime he did not
13
               commit. He must now attempt to make a life for himself without the benefit of those life
14
               experiences and resources that normally equip adults for that task.
15
16          188.     As a direct result of Defendants’ intentional, bad faith, willful, wanton, reckless,

17             or deliberately indifferent acts and omissions, Rubalcava sustained injuries and
18
               damages, which continue to date and will continue into the future, including: loss of
19
               freedom for more than 17 years; physical pain and suffering; severe mental anguish;
20
               emotional distress; loss of family relationships; severe psychological damage; loss of
21
22             property; legal expenses; loss of income and career opportunities; humiliation,

23             indignities, and embarrassment; degradation; permanent loss of natural psychological
24
               development; and restrictions on all forms of personal freedom including but not limited
25
               to diet, sleep, personal contact, educational opportunity, vocational opportunity, athletic
26
27
28                                  COMPLAINT AND JURY DEMAND
                                                       42
               Case 5:20-cv-04191-SVK Document 1 Filed 06/25/20 Page 43 of 65




               opportunity, personal fulfillment, sexual activity, family relations, reading, television,
 1
 2             movies, travel, enjoyment, and expression, for which he is entitled to monetary relief.

 3          189.     Additionally, the emotional pain and suffering caused by losing those years has
 4
               been substantial. During his incarceration, Rubalcava was stripped of the various
 5
               pleasures of basic human experience, from the simplest to the most important, which all
 6
 7             free people enjoy as a matter of right. Rubalcava missed out on the ability to share

 8             holidays, births, funerals, and other life events with loved ones, the opportunity to fall in
 9             love, to marry, to have a family, and the fundamental freedom to live one’s life as an
10
               autonomous human being.
11
                                             FEDERAL CLAIMS
12
13                                              COUNT I
     42 U.S.C. § 1983 claim for deprivation of liberty without due process of law and violation of
14   right to a fair trial under the Fourteenth Amendment based on fabrication of false evidence
     against Defendants Perez, Fonua, Spillman, Nieves, Avalos, Tibbet, Torres, and Hafley
15
16   190.     Plaintiff hereby incorporates each of the allegations of this Complaint as if fully set forth

17      herein, and further alleges as follows:
18
     191.     Defendants fabricated false evidence of Rubalcava’s guilt, thereby violating Rubalcava’s
19
        right to a fair trial and causing him to be deprived of his liberty without due process of law.
20
        Defendants caused this false evidence to be used against Rubalcava in his prosecution and at
21
22      trial and failed to disclose to either the prosecution or defense that this evidence was false

23      and fabricated.
24
     192.     Among this fabricated false evidence were three false and fabricated eyewitness
25
        identifications obtained through coercion, threats, suggestion, and promises of financial
26
27      compensation:

28                                  COMPLAINT AND JURY DEMAND
                                                        43
        Case 5:20-cv-04191-SVK Document 1 Filed 06/25/20 Page 44 of 65




            a. Following instructions from supervisor Hafley, Defendants including Perez,
 1
 2             Spillman, and Fonua used coercion, threats, suggestion, and promises of financial

 3             compensation to fabricate a false eyewitness identification of Rubalcava from
 4
               Gonzalez. Defendants including Perez used coercion, promises of financial
 5
               compensation, and a trumped-up arrest to pressure Gonzalez into maintaining his
 6
 7             false identification.

 8          b. Defendants including Perez, Spillman, and Fonua fabricated a second false
 9             eyewitness identification from Millan using suggestion and coercion. Defendants
10
               including Perez also used coercion and promises of financial compensation to
11
               pressure Millan into maintaining his false identification.
12
13          c. Defendants including Perez fabricated a false identification from Rodriguez using

14             suggestion and coercion. Defendants including Perez also used coercion and
15             promises of financial compensation to pressure Rodriguez into maintaining his
16
               false identification.
17
     193.      Defendants also deliberately misrepresented facts in false and fabricated police
18
19      reports in order to make the false identifications appear to the prosecution, defense, and

20      jury, to be reliable. Among those misrepresentations are the following:
21
            a. Following instructions from Hafley, their supervisor, Perez, Spillman, and Fonua
22
               misrepresented in a written police report that Gonzalez identified Rubalcava
23
24             immediately and unequivocally from a single photo array. In fact, Gonzalez was

25             shown multiple photo arrays and told Perez, Spillman, and Fonua that the shooter
26             was not in the arrays.
27
28                            COMPLAINT AND JURY DEMAND
                                                44
        Case 5:20-cv-04191-SVK Document 1 Filed 06/25/20 Page 45 of 65




            b. Perez, Spillman, and Fonua misrepresented in a written police report that Millan
 1
 2             made an immediate and unequivocal identification of Rubalcava as the shooter. In

 3             fact, Millan had not seen the shooter and could not make any identification, let
 4
               alone an immediate and unequivocal one.
 5
            c. Perez misrepresented in a written police report that Rodriguez made an immediate
 6
 7             and unequivocal identification of Rubalcava from a photo array. In fact,

 8             Rodriguez did not make a positive identification at all and said only that
 9             Rubalcava looked like the shooter after Perez pressured him to identify
10
               Rubalcava.
11
     194.      Supervisory Defendants Hafley, Tibbet, and Torres were informed of each false
12
13      identification and reviewed each falsified report. On information and belief, they

14      approved the reports despite knowing they were false and took no action to prevent the
15      reports from being submitted to the prosecution.
16
     195.      Defendants including Perez, Avalos and Nieves also fabricated evidence that
17
        Rodriguez had been shot as part of a Norteño-on-Norteño gang war in order to further
18
19      falsely incriminate Rubalcava. Among other misconduct:

20          a. Defendants including Perez repeatedly pressured witnesses, including Rodriguez,
21
               Cerecerez, and Borrego, to cause them to falsely report that the shooting resulted
22
               from a feud between rival Norteño factions.
23
24          b. Perez, Avalos, and Nieves fabricated a false gang relatedness report, which falsely

25             claimed that Norteño factions were feuding and that Rubalcava had shot
26             Rodriguez as a result of that fabricated feud.
27
28                           COMPLAINT AND JURY DEMAND
                                                45
             Case 5:20-cv-04191-SVK Document 1 Filed 06/25/20 Page 46 of 65




     196.   Perez secretly offered multiple witnesses, including Gonzalez, Rodriguez, Millan,
 1
 2      Contreras, and Cerecerez, financial compensation in exchange for false testimony, and used

 3      threats or secret promises to procure false testimony from others including Faría and
 4
        Borrego. He made secret payments of well over $22,000 to influence witnesses’ testimony.
 5
        And Perez created fabricated written reports misrepresenting what witnesses had said to him.
 6
 7   197.   The criminal case against Rubalcava was weak, and the only evidence against him was

 8      the foregoing false evidence fabricated by Defendants. Had evidence of Defendants’
 9      misconduct been disclosed, it would have cast doubt on the only evidence presented as to
10
        Rubalcava’s guilt, would have been used at trial to impeach Defendants and other witnesses,
11
        and would have demonstrated the invalidity of Defendants’ entire investigation. Defendants’
12
13      actions, individually and cumulatively, played a direct and decisive role in the jury’s guilty

14      verdict and were highly prejudicial to Rubalcava’s defense. In consequence, without the false
15      evidence that Defendants fabricated, or had Defendants’ misconduct been disclosed,
16
        Rubalcava’s trial would most likely have had a different result.
17
     198.   The foregoing acts and omissions were deliberate, reckless, wanton, cruel, motivated by
18
19      evil motive or intent, done in bad faith, or involved callous indifference to Rubalcava’s

20      federally protected constitutional rights. These acts were perpetrated while Defendants were
21
        acting in their capacities as employees or agents of the City of San Jose and under color of
22
        state law. No reasonable officer would have believed this conduct was lawful in 2002.
23
24   199.   As a direct and proximate result of Defendants’ actions, Rubalcava was wrongly arrested,

25      detained, and charged with attempted murder; prosecuted, convicted, and sentenced to an
26      indeterminate prison term of twenty-five-years-=--to-life and a consecutive, determinate six-
27
28                                COMPLAINT AND JURY DEMAND
                                                     46
             Case 5:20-cv-04191-SVK Document 1 Filed 06/25/20 Page 47 of 65




        year term of imprisonment; incarcerated for over 17 years, and suffered the other grievous
 1
 2      injuries and damages set forth above.

 3                                             COUNT II
     42 U.S.C. § 1983 claim for deprivation of liberty without due process of law and violation of
 4
        right to a fair trial under the Fourteenth Amendment based on withholding material
 5    exculpatory and impeachment evidence against Defendants Perez, Nieves, Avalos, Baldal,
             Spillman, Fonua, Tibbet, Garcia, Brown, Torres, Hafley, Kaleas, and Geer
 6
 7   200.   Plaintiff hereby incorporates each of the allegations of this Complaint as if fully set forth

 8      herein, and further alleges as follows:
 9   201.   Defendants Perez, Nieves, Avalos, Baldal, Spillman, Fonua, Tibbet, Garcia, Brown,
10
        Torres, Hafley, Kaleas, and Geer deprived Rubalcava of his right to a fair trial by
11
        withholding material exculpatory and impeachment evidence from prosecutors and the
12
13      defense in violation of the Constitution and Brady v. Maryland, 373 U.S. 83 (1963) and its

14      progeny.
15   202.   Defendants Perez, Nieves, Avalos, Baldal, Spillman, Fonua, Tibbet, Garcia, Brown,
16
        Torres, Hafley, Kaleas, and Geer either directly participated or knew about the fabrication of
17
        false inculpatory evidence and concealment of exculpatory evidence described herein and
18
19      intentionally failed to disclose it to prosecutors and the defense. Defendants’ misconduct in

20      withholding material exculpatory and impeachment evidence included but is not limited to:
21
               a. Withholding from prosecutors and the defense that Perez, Spillman, and Fonua
22
                   fabricated false reports concerning the Gonzalez, Millan, and Rodriguez
23
24                 identifications, failing to disclose that each of those witnesses failed to positively

25                 identify Rubalcava from photo arrays, and failing to disclose the coercion,
26
27
28                                COMPLAINT AND JURY DEMAND
                                                     47
     Case 5:20-cv-04191-SVK Document 1 Filed 06/25/20 Page 48 of 65




           suggestion, and promises of financial remuneration that caused their
 1
 2         identifications;

 3    b. Withholding from prosecutors and the defense that the recording of the interview
 4
           Mejia had provided which confirmed that Millan had not seen the shooter;
 5
      c. Withholding from prosecutors and the defense that Fonua showed Cerecerez a
 6
 7         photo array and he did not identify Rubalcava as the shooter;

 8    d. Withholding from prosecutors and the defense that Perez pressured Faría and
 9         Borrego to identify Rubalcava, fabricated that Faría and Borrego had been unable
10
           to see inside the 4Runner, and, on information and belief, used threats or secret
11
           promises of financial support to cause them to adopt that false story;
12
13    e. Withholding from prosecutors and the defense that Perez repeatedly pressured

14         witnesses, including Rodriguez and Borrego, to cause them to falsely report that
15         the shooting resulted from a feud between rival Norteño factions;
16
      f. Withholding from prosecutors and the defense that Defendants, including Perez
17
           Nieves, Kaleas, and Geer, had offered multiple witnesses, including Rodriguez,
18
19         Millan, Contreras, and Cerecerez, thousands of dollars in financial benefits in

20         exchange for false testimony, and that Perez secured more than $22,000 for
21
           Contreras and Cerecerez in order to influence the false and fabricated testimony
22
           of Rodriguez, Millan, and Cerecerez himself;
23
24    g.   Withholding evidence of Defendants’ misconduct throughout the investigation,

25         which undermined their credibility and the reliability of the investigation as a
26         whole.
27
28                        COMPLAINT AND JURY DEMAND
                                            48
               Case 5:20-cv-04191-SVK Document 1 Filed 06/25/20 Page 49 of 65




     203.     The criminal case against Rubalcava was weak, and the only evidence against him was
 1
 2      the false evidence fabricated by Defendants. Had any of this suppressed exculpatory or

 3      impeachment evidence been disclosed, Rubalcava would never have been wrongly convicted.
 4
     204.     The foregoing acts and omissions were deliberate, reckless, wanton, cruel, motivated by
 5
        evil motive or intent, done in bad faith, or involved callous indifference to Rubalcava’s
 6
 7      federally protected constitutional rights. These acts were perpetrated while Defendants were

 8      acting in their capacities as employees or agents of the City of San Jose or the County of
 9      Santa Clara and under color of state law. No reasonable officer in 2002 and 2003 would have
10
        believed the foregoing conduct was lawful.
11
     205.     As a direct and proximate result of Defendants’ actions, Rubalcava was wrongly arrested,
12
13      detained, charged with attempted murder, prosecuted, convicted, sentenced to indeterminate

14      term of imprisonment of twenty-five years to life and a consecutive determinate six-year
15      term of imprisonment, incarcerated for over 17 years and suffered the other grievous injuries
16
        and damages set forth above.
17
                                             COUNT III
18
             42 U.S.C. § 1983 Claim for Malicious Prosecution and Violation of the Fourth and
19          Fourteenth Amendments Against Defendants Perez, Nieves, Avalos, Baldal, Spillman,
                     Fonua, Tibbet, Garcia, Brown, Torres, Hafley, Kaleas, and Geer
20
     206.     Plaintiff hereby incorporates each of the allegations of this Complaint as if fully set forth
21
22      herein, and further alleges as follows:

23   207.     Defendants Perez, Nieves, Avalos, Baldal, Spillman, Fonua, Tibbet, Garcia, Brown,
24
        Torres, Hafley, Kaleas, and Geer caused criminal proceedings to be brought against
25
        Rubalcava without probable cause and without any reasonable belief in guilt. Rubalcava is
26
27      completely innocent of the attempted murder of Rodriguez. As Defendants knew, the sole

28                                  COMPLAINT AND JURY DEMAND
                                                       49
             Case 5:20-cv-04191-SVK Document 1 Filed 06/25/20 Page 50 of 65




        basis for the criminal action against Rubalcava was the false evidence that Defendants
 1
 2      fabricated. No reasonable officer in 2002 would have believed that fabricated evidence

 3      provided probable cause to arrest, and no reasonable officer in 2002 would have believed that
 4
        an arrest without probable cause was justified.
 5
     208.   Defendants also continued the prosecution against Rubalcava on the basis of this false
 6
 7      and fabricated inculpatory evidence and suppressed material exculpatory evidence, thereby

 8      subjecting Rubalcava to an ongoing seizure in violation of the Fourth and Fourteenth
 9      Amendments.
10
     209.   The criminal proceedings against Rubalcava were initiated with malice. Defendants
11
        Perez, Nieves, Avalos, Baldal, Spillman, Fonua, Tibbet, Garcia, Brown, Torres, Hafley,
12
13      Kaleas, and Geer caused the charges against Rubalcava to be filed by knowingly providing

14      the prosecution misinformation, concealing exculpatory evidence, and otherwise engaging in
15      wrongful and bad faith conduct that caused the initiation of the legal proceedings against
16
        Rubalcava when they knew there was no probable cause.
17
     210.   Defendants initiated the action against Rubalcava for the purpose of denying Rubalcava’s
18
19      constitutional rights, including his right to be free from unreasonable searches and seizures,

20      and his right to not be deprived of liberty without due process of law.
21
     211.   As a direct and proximate result of Defendants Perez, Nieves, Avalos, Baldal, Spillman,
22
        Fonua, Tibbet, Garcia, Brown, Torres, Hafley, Kaleas, and Geer’s actions, Rubalcava was
23
24      wrongly arrested, detained, charged with attempted murder, prosecuted, convicted, sentenced

25      to indeterminate term of imprisonment of twenty-five years to life and a consecutive
26
27
28                                COMPLAINT AND JURY DEMAND
                                                    50
               Case 5:20-cv-04191-SVK Document 1 Filed 06/25/20 Page 51 of 65




        determinate six-year term of imprisonment, incarcerated for over 17 years and suffered the
 1
 2      other grievous injuries and damages set forth above.

 3   212.    The criminal proceedings against Rubalcava terminated in his favor. The prosecution
 4
        joined a request to vacate the conviction and dismiss the indictment based on its independent
 5
        investigation establishing Rubalcava’s innocence. On April 24, 2019, the California Superior
 6
 7      Court of California granted the parties’ request and vacated Rubalcava’s conviction in its

 8      entirety. On May 15, 2019, the court dismissed all charges against Rubalcava, and, on
 9      November 18, 2019, the court granted a joint motion and issued a finding of factual
10
        innocence in Rubalcava’s favor.
11
                                              COUNT IV
12           42 U.S.C. § 1983 Civil Rights Conspiracy Claim Against Defendants Perez, Nieves,
13          Avalos, Baldal, Spillman, Fonua, Tibbet, Garcia, Brown, Torres, Hafley, Kaleas, and
                                                   Geer
14
     213.    Plaintiff hereby incorporates each of the allegations of this Complaint as if fully set forth
15
16      herein, and further alleges as follows:

17   214.    Defendants Perez, Nieves, Avalos, Baldal, Spillman, Fonua, Tibbet, Garcia, Brown,
18
        Torres, Hafley, Kaleas, Geer, and others yet unknown agreed among themselves and others,
19
        including Jennifer Contreras and Daniel Cerecerez, to act in concert to deprive Rubalcava of
20
        his clearly established constitutional rights as protected by the Fourth and Fourteenth
21
22      Amendments, including his right not to be deprived of liberty without due process of law and

23      to be free from illegal seizure.
24
     215.    As described in detail above, in furtherance of the conspiracy, Defendants Perez, Nieves,
25
        Avalos, Baldal, Spillman, Fonua, Tibbet, Garcia, Brown, Torres, Hafley, Kaleas, Geer, and
26
27
28                                 COMPLAINT AND JURY DEMAND
                                                      51
          Case 5:20-cv-04191-SVK Document 1 Filed 06/25/20 Page 52 of 65




     others, including Contreras and Cerecerez, engaged in and facilitated numerous overt acts in
 1
 2   furtherance of the conspiracy, including but not limited to, the following misconduct:

 3          a. Defendants, including but not limited to Perez, Spillman, Fonua, Hafley, Brown,
 4
                Baldal, Tibbet, and Torres, acted in concert to fabricate false eyewitness
 5
                identifications of Rubalcava from Gonzalez, Millan, and Rodriguez using
 6
 7              coercion, threats, suggestion, and bribery. They also acted in concert to fabricate

 8              police reports falsely representing that these identifications were made
 9              immediately and unequivocally when, in fact, none of the witnesses made an
10
                unequivocal identification.
11
            b. Defendants, including but not limited to Perez, Spillman, Fonua, Hafley, Brown,
12
13              Baldal, Tibbet, Torres, Kaleas, and Geer, acted in concert with Contreras to use

14              coercion and financial compensation to pressure Millan and Rodriguez into
15              maintaining their false identifications and testifying against Rubalcava at trial.
16
            c. Defendants, including but not limited to Fonua, Perez, and Nieves, acted in
17
                concert to coerce Cerecerez to identify Rubalcava and conceal Cerecerez’s lack of
18
19              identification of Rubalcava.

20          d. Defendants, including but not limited to Fonua, Perez, Nieves, Kaleas, and Geer
21
                acted in concert with Cerecerez by giving Cerecerez secret financial
22
                compensation in order to testify falsely against Rubalcava.
23
24          e. Defendants, including but not limited to Perez and Spillman, acted in concert to

25              pressure Borrego to identify Rubalcava, fabricate that Borrego had been unable to
26              see inside the 4Runner to minimize the exculpatory value of Borrego’s
27
28                            COMPLAINT AND JURY DEMAND
                                                  52
     Case 5:20-cv-04191-SVK Document 1 Filed 06/25/20 Page 53 of 65




         nonidentification, and, on information and belief, use threats and secret promises
 1
 2       of financial support to cause Borrego to adopt the false story.

 3    f. Defendants, including but not limited to Perez and Spillman, acted in concert to
 4
         fabricate a false report claiming that Borrego could not identify Rubalcava
 5
         because he had not seen inside the 4Runner to minimize the exculpatory value of
 6
 7       Borrego’s nonidentification.

 8    g. Defendants, including but not limited to Perez, Avalos, and Nieves, acted in
 9       concert to fabricate a false Norteño-on-Norteño gang war to falsely implicate
10
         Rubalcava.
11
      h. Defendants, including but not limited to Perez, Avalos, and Nieves, acted in
12
13       concert to repeatedly pressure witnesses, including Rodriguez and Borrego, to

14       cause them to falsely report that the shooting resulted from a feud between rival
15       Norteño factions.
16
      i. Defendants, including but not limited to Perez, Avalos, and Nieves, acted in
17
         concert to fabricate a false gang relatedness report, which falsely claimed that
18
19       Norteño factions were feuding and that Rubalcava had shot Rodriguez as a result

20       of that fabricated feud.
21
      j. Defendants, including but not limited to Perez, Fonua, Nieves, Kaleas, and Geer
22
         acted in concert to conceal that they had offered multiple witnesses, including
23
24       Rodriguez, Millan, Contreras, and Cerecerez, thousands of dollars in financial

25       benefits in exchange for false testimony.
26
27
28                     COMPLAINT AND JURY DEMAND
                                          53
             Case 5:20-cv-04191-SVK Document 1 Filed 06/25/20 Page 54 of 65




     216.   No reasonable officer in 2002 would have believed this conduct was lawful. As a direct
 1
 2      and proximate result of Defendants’ actions, Rubalcava was wrongly arrested, detained,

 3      charged with attempted murder, prosecuted, convicted, sentenced, and incarcerated for over
 4
        17 years. As a result, Rubalcava suffered the grievous injuries and damages set forth above.
 5
                                               COUNT V
 6                              42 U.S.C. § 1983 Supervisory Liability Claim
 7                      Against Defendants Tibbet, Torres, Garcia, Hafley, and Brown

 8   217.   Plaintiff hereby incorporates each of the allegations of this Complaint as if fully set forth
 9      herein, and further allege as follows:
10
     218.   Rubalcava’s wrongful arrest, confinement, prosecution, trial, conviction, and
11
        incarceration was caused by the unconstitutional action and inaction of SJPD supervisors
12
13      Tibbet, Torres, Garcia, Hafley, and Brown acting in their individual capacities and under

14      color of law.
15   219.   Because Tibbet, Torres, Garcia, Hafley, and Brown’s failure to supervise, discipline, or
16
        train Perez, Spillman, Fonua, Nieves, and Avalos, Rubalcava was deprived of his clearly
17
        established rights under the Fourth and Fourteenth Amendments. No reasonable officer in
18
19      2002 would have believed this conduct was lawful. Tibbet, Torres, Garcia, Hafley, and

20      Brown’s misconduct included but is not limited to:
21
               a.   Hafley, Brown, Tibbet, and Torres knew or had reason to know that Perez,
22
                    Spillman, and Fonua had fabricated a false eyewitness identifications from
23
24                  Gonzalez, Millan, and Rodriguez using coercion, threats, suggestion; that Perez,

25                  Spillman, and Fonua fabricated police reports concerning the eyewitness
26                  identification procedures; and that Perez had used threats and promises of
27
28                                COMPLAINT AND JURY DEMAND
                                                     54
     Case 5:20-cv-04191-SVK Document 1 Filed 06/25/20 Page 55 of 65




           financial compensation to pressure Gonzalez, Millan, and Rodriguez to maintain
 1
 2         their false identifications. Yet Hafley, Brown, Tibbet, and Torres failed to

 3         discipline or supervise Perez, Spillman, or Fonua, and failed to act to prevent or
 4
           stop these fabrications from causing the wrongful prosecution and conviction of
 5
           Rubalcava.
 6
 7    b. Perez, Fonua, and Spillman consulted with Hafley regarding their efforts to use

 8         coercion or suggestion to cause Gonzalez to falsely identify Rubalcava. Rather
 9         than disciplining them for their proposed misconduct, Hafley actively encouraged
10
           them.
11
      c. Hafley, Tibbet, and Torres each knew or had reason to know that Perez, Fonua,
12
13         and Spillman had fabricated false identifications and false reports concerning their

14         identification procedures. Yet, rather than supervising and disciplining the
15         officers for their misconduct, Hafley, Tibbet, and Torres reviewed and approved
16
           their fabricated reports.
17
      d. Garcia and Brown knew that Perez had fabricated a report of Rodriguez’s false
18
19         identification of Rubalcava. Yet Garcia and Brown failed to discipline or

20         supervise Perez and failed to act to prevent or stop this misconduct.
21
      e.   Tibbet, Torres, Garcia, Hafley, and Brown knew of or should have known of, or
22
           willfully tolerated a policy, practice, or custom by SJPD officers, including Perez,
23
24         Nieves, Avalos, Spillman, and Fonua, in which SJPD officers used various

25         techniques to coerce or fabricate incriminatory statements or identifications. Yet,
26
27
28                        COMPLAINT AND JURY DEMAND
                                            55
             Case 5:20-cv-04191-SVK Document 1 Filed 06/25/20 Page 56 of 65




                   they did nothing to supervise or discipline Defendants or to prevent Rubalcava’s
 1
 2                 wrongful conviction.

 3             f. Tibbet, Torres, Garcia, Hafley, and Brown knew of or should have known of the
 4
                   policy, practice or custom of SJDP officers, including Perez, Avalos, and Nieves,
 5
                   of fabricating gang evidence against defendants, and yet did nothing to supervise
 6
 7                 or discipline Perez, Avalos, and Nieves or to prevent Rubalcava’s wrongful

 8                 prosecution and conviction by the fabricated gang evidence.
 9             g. Tibbet, Torres, Garcia, Hafley, and Brown failed to discipline, train, or adequately
10
                   supervise Perez, Nieves, Avalos, Baldal, Spillman, and Fonua regarding their
11
                   constitutional obligations not to fabricate evidence, commit perjury, or hide
12
13                 exculpatory evidence.

14   220.   Tibbet, Torres, Garcia, Hafley, and Brown knowingly refused to terminate the wrongful
15      prosecution of Rubalcava, which they knew or should have known had been initiated based
16
        on the coerced, fabricated, or suggested identifications by Rodriguez, Millan, and Gonzalez
17
        and false and fabricated gang testimony, and despite suppressed exculpatory information. As
18
19      a result, Tibbet, Torres, Garcia, Hafley, and Brown knew or reasonably should have known

20      that Rubalcava’s constitutional rights to be free from unreasonable seizure and not to be
21
        deprived of liberty without due process of law would be violated.
22
     221.   Tibbet, Torres, Garcia, Hafley, and Brown culpably failed to adequately train, supervise,
23
24      an/or control their subordinates, Perez, Nieves, Avalos, Baldal, Spillman, and Fonua, who

25      obtained coerced, fabricated, or suggested identifications, and suppressed exculpatory
26      information.
27
28                               COMPLAINT AND JURY DEMAND
                                                    56
              Case 5:20-cv-04191-SVK Document 1 Filed 06/25/20 Page 57 of 65




     222.   Tibbet, Torres, Garcia, Hafley, and Brown violated Rubalcava’s constitutional rights by
 1
 2      acquiescing in the deprivation of Rubalcava’s constitutional rights by their subordinates, and

 3      by showing a reckless and callous indifference to Rubalcava’s rights.
 4
     223.   Tibbet, Torres, Garcia, Hafley, and Brown’s failure to train, supervise, or control their
 5
        subordinates, their indifference to the actions of their subordinates, and their indifference to
 6
 7      Rubalcava’s rights, encouraged and permitted their subordinates to fabricate inculpatory

 8      evidence and to fail to document and to disclose exculpatory evidence.
 9   224.   The actions and omissions of Defendants Tibbet, Torres, Garcia, Hafley, and Brown, in
10
        their individual capacities, caused Rubalcava to be wrongly arrested, detained, charged with
11
        attempted murder, prosecuted, convicted, sentenced, and incarcerated for over 17 years. As a
12
13      result, Rubalcava suffered the constitutional deprivations and grievous personal injuries and

14      damages described above.
15                                            COUNT VI
16          42 U.S.C. § 1983 Failure to Intervene Against Defendants Perez, Spillman, Avalos,
             Nieves, Fonua, Baldal, Tibbet, Garcia, Brown, Torres, Hafley, Kaleas, and Geer
17
     225.   Plaintiff hereby incorporates each of the allegations of this Complaint as if fully set forth
18
19      herein, and further allege as follows:

20   226.   By their conduct and under color of state law, Defendants, acting within the scope of
21
        their employment, had opportunities to intervene on behalf of Rubalcava to prevent his
22
        malicious prosecution and deprivation of liberty without due process of law, but with
23
24      deliberate indifference, declined to do so. No reasonable officer in 2002 or 2003 would have

25      believed this conduct was lawful. Defendants’ failures included but are not limited to:
26
27
28                                COMPLAINT AND JURY DEMAND
                                                     57
             Case 5:20-cv-04191-SVK Document 1 Filed 06/25/20 Page 58 of 65




               a. Failing to intervene to prevent or stop the fabrication of eyewitness identifications
 1
 2                 by Gonzalez, Millan, and Rodriguez;

 3             b. Failing to intervene to prevent or stop the pressure, threats, and bribery employed
 4
                   to coerce Gonzalez, Millan, and Rodriguez to maintain their false identifications
 5
                   by Perez;
 6
 7             c. Failing to intervene to prevent or stop the fabrication of reports on the false and

 8                 fabricated eyewitness identifications by Gonzalez, Millan, and Rodriguez;
 9             d. Failing to intervene to prevent or stop the concealment and suppression of
10
                   exculpatory evidence from Borrego and Faría;
11
               e. Failing to intervene to prevent or stop the concealment and suppression of
12
13                 evidence of thousands of dollars of payments made to witnesses including

14                 Cerecerez, Rodriguez, and Contreras;
15             f. Failing to intervene to prevent or stop the concealment and fabrication of Perez’s
16
                   interviews with Mejia and Holmes; and
17
               g. Failing to intervene to prevent or stop the fabrication of a false gang war and the
18
19                 creation of a false and fabricated gang relatedness report.

20   227.   These Defendants’ failures to intervene violated Rubalcava’s clearly established
21
        constitutional right not to be deprived of liberty without due process of law as guaranteed by
22
        the Fourth and Fourteenth Amendments. No reasonable officer or investigator in 2002 or
23
24      2003 would have believed that failing to intervene to prevent Defendants from fabricating

25      inculpatory evidence, concealing and withholding exculpatory evidence, or causing
26      Rubalcava to be arrested and prosecuted without probable cause, were lawful.
27
28                               COMPLAINT AND JURY DEMAND
                                                    58
             Case 5:20-cv-04191-SVK Document 1 Filed 06/25/20 Page 59 of 65




     228.   These Defendants’ acts and omissions, as described in the preceding paragraphs, were the
 1
 2      direct and proximate cause of Rubalcava’s injuries. Defendants knew, or should have known,

 3      that their conduct would result in Rubalcava’s wrongful arrest, prosecution, conviction, and
 4
        incarceration.
 5
     229.   The actions and omissions of Defendants Perez, Nieves, Avalos, Baldal, Spillman,
 6
 7      Fonua, Tibbet, Garcia, Brown, Torres, Hafley, Kaleas, and Geer, in their individual

 8      capacities, caused Rubalcava to be wrongly arrested, detained, charged with attempted
 9      murder, prosecuted, convicted, sentenced, and incarcerated for over 17 years. As a result,
10
        Rubalcava suffered the constitutional deprivations and grievous personal injuries and
11
        damages described above.
12
13                                            COUNT VII
            42 U.S.C. § 1983 Monell Claim Against the City of San Jose, for Failure to Train,
14           Supervise, or Discipline in Constitutionally Adequate Investigation Techniques,
                                Identification Procedures, or Brady duties
15
16   230.   Plaintiff hereby incorporates each of the allegations of this Complaint as if fully set forth

17      herein, and further allege as follows:
18
     231.   The City of San Jose, by and through its policymakers, created and maintained a custom,
19
        policy, or practice of failing to train, supervise, or discipline their employees and agents,
20
        including Defendants, regarding constitutionally adequate investigation techniques.
21
22   232.   The City of San Jose, by and through its policymakers, created and maintained a custom,

23      policy, or practice of failing to train, supervise, or discipline their employees and agents,
24
        including Defendants, regarding constitutionally proper identification procedures and to
25
        ensure that unreliable, discredited, and improper identification techniques were not utilized,
26
27      including but not limited to fabrication.

28                                COMPLAINT AND JURY DEMAND
                                                     59
             Case 5:20-cv-04191-SVK Document 1 Filed 06/25/20 Page 60 of 65




     233.   The City of San Jose, by and through its policymakers, created and maintained a custom,
 1
 2      policy, or practice of failing to train, supervise, or discipline their employees and agents,

 3      including Defendants, regarding their obligations to document and disclose exculpatory
 4
        evidence pursuant to their Brady obligations.
 5
     234.   The unconstitutional customs, policies, patterns, and practices of the City of San Jose
 6
 7      have caused numerous individuals, other than Rubalcava himself, to be prosecuted or

 8      convicted on the basis of false and fabricated evidence, including but not limited to:
 9              a. Felix Solorio Valdovinos
10
                b. Bobby Herrera
11
                c. Michael Kerkeles
12
13   235.   The City of San Jose, by and through its policymakers, created and maintained a custom,

14      policy, or practice of fabricating false evidence of gang involvement in order to obtain
15      convictions and sentencing enhancements by deploying so-called gang experts to tailor gang
16
        evidence to fit the police theory of the case, even when there was no factual support for their
17
        conclusions.
18
19   236.   In support of this custom, policy, or practice, the City of San Jose also maintained an

20      over-inclusive database in which SJPD officers included young Latino men on pretexts
21
        including the neighborhood they lived in or the street on which they lived, regardless of
22
        actual gang affiliation or activity.
23
24   237.   These unconstitutional customs, policies, and practices of the City of San Jose

25      proximately and directly caused Rubalcava’s physical and constitutional injuries, including
26
27
28                                 COMPLAINT AND JURY DEMAND
                                                     60
               Case 5:20-cv-04191-SVK Document 1 Filed 06/25/20 Page 61 of 65




        his false arrest, illegal confinement, unfair trial, wrongful conviction, and other damages
 1
 2      described above.

 3                                          COUNT VIII
         42 U.S.C. § 1983 Monell Claim Against the County of Santa Clara For Its Policy and
 4
        Practice of Failing to Disclose Brady Material Concerning Witness Protection Payments
 5               to Prosecuting Attorneys, Criminal Defendants, and Defense Counsel

 6   238.     Plaintiff hereby incorporates each of the allegations of this Complaint as if fully set forth
 7
        herein, and further allege as follows:
 8
     239.     The County of Santa Clara, by and through its policymakers, created policies and
 9
10      procedures for handling witness protection payments that were substantially certain to cause

11      Brady violations, and maintained these policies and procedures in deliberate indifference to
12      the obvious risk these constitutional violations would result.
13
     240.     These unconstitutional customs, policies, and practices of the County of Santa Clara
14
        proximately and directly caused Rubalcava’s physical and constitutional injuries, including
15
16      his false arrest, illegal confinement, unfair trial, wrongful conviction, and other damages

17      described above.
18
                                        CALIFORNIA LAW CLAIMS
19
                                              COUNT IX
20          Claim under California Civil Code § 52.1 Against Defendants Perez, Nieves, Spillman,
                                          Fonua, Kaleas, and Geer
21
22   241.      Plaintiff hereby incorporates each of the allegations of this Complaint as if fully set forth

23      herein, and further allege as follows:
24
     242.     Defendants Perez, Nieves, Spillman, and Fonua interfered or attempted to interfere with
25
        Rubalcava’s rights secured by the U.S. and California constitution and laws. These
26
27
28                                   COMPLAINT AND JURY DEMAND
                                                        61
              Case 5:20-cv-04191-SVK Document 1 Filed 06/25/20 Page 62 of 65




        constitutional violations were accompanied by threats, intimidation, or coercion. This
 1
 2      misconduct included but was not limited to:

 3              a. Perez’s use of threats, intimidation, or coercion in an attempt to prevent Holmes
 4
                    and Mejia from offering exculpatory information;
 5
                b. Perez, Nieves, Spillman, and Fonua’s use of threats, intimidation, or coercion to
 6
 7                  fabricate false eyewitness identifications from Rodriguez, Gonzalez, and Millan;

 8              c. On information and belief, Perez and Spillman’s use of threats, intimidation, or
 9                  coercion to cause Borrego to falsely testify that he had not seen the perpetrator;
10
                d. On information and belief, Perez’s use of threats, intimidation, or coercion to
11
                    cause Faría to falsely testify that he had not seen the perpetrator;
12
13              e. Perez’s use of threats and coercion to cause Cerecerez to testifying against

14                  Rubalcava.
15              f. Kaleas and Geer’s use of witness protection payments to coerce Rodriguez,
16
                    Millan, and Cerecerez to testify falsely against Rubalcava.
17
     243.    As a direct and proximate result of Perez, Nieves, Spillman, Fonua, Kaleas, and Geer’s
18
19      threats, intimidation, or coercion, Rubalcava was deprived of his constitutional rights;

20      wrongly prosecuted, detained, and incarcerated for over 17 years; and subjected to other
21
        grievous injuries and damages as set forth above.
22
                                              COUNT IX
23          Claim under California State Law, Cal. Gov. Code § 815.2, for Respondeat Superior
24            and Vicarious Liability against the City of San Jose and County of Santa Clara

25   244.    Plaintiff hereby incorporates each of the allegations of this Complaint as if fully set forth
26      herein, and further allege as follows:
27
28                                 COMPLAINT AND JURY DEMAND
                                                      62
               Case 5:20-cv-04191-SVK Document 1 Filed 06/25/20 Page 63 of 65




     245.     Rubalcava suffered the aforementioned injuries as a proximate result of the misconduct
 1
 2      of the individual Defendants.

 3   246.     During all relevant times, Defendants were employees of the San Jose Police Department
 4
        and the City of San Jose or the Santa Clara District Attorney’s Office and the County of
 5
        Santa Clara.
 6
 7   247.     Defendants’ tortious conduct was undertaken while carrying out routine investigative

 8      functions. The conduct was reasonably expected by, and in fact foreseen by, Defendants’
 9      employer.
10
     248.     The acts and omissions of Defendants that proximately caused Rubalcava’s injuries were
11
        within the scope of Defendants’ employment with the San Jose Police Department and the
12
13      City of San Jose or the Santa Clara District Attorney’s Office and the County of Santa Clara.

14                                        COUNT X
       Claim under California State Law, Cal. Gov. Code § 825, against City of San Jose and
15                                   County of Santa Clara
16
            249.     Plaintiff hereby incorporates each of the allegations of this Complaint as if fully
17
               set forth herein, and further alleges as follows:
18
19          250.     California law provides that public entities are directed to pay any tort judgment

20             for compensatory damages for which employees are liable within the scope of their
21
               employment activities.
22
     251.     At all relevant times, the Defendants were employees of the City of San Jose Police
23
24      Department or the County of Santa Clara who acted within the scope of their employment in

25      committing the misconduct described herein.
26
27
28                                  COMPLAINT AND JURY DEMAND
                                                        63
             Case 5:20-cv-04191-SVK Document 1 Filed 06/25/20 Page 64 of 65




                                             JURY DEMAND
 1
 2   252.   Pursuant to the Seventh Amendment of the United States Constitution, Rubalcava

 3      requests a jury trial on all issues and claims set forth in this Complaint.
 4
 5
 6
 7
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28                                COMPLAINT AND JURY DEMAND
                                                      64
                Case 5:20-cv-04191-SVK Document 1 Filed 06/25/20 Page 65 of 65




                                         PRAYER FOR RELIEF
 1
 2
        WHEREFORE, Rubalcava demands judgment jointly and severally against Defendants as
 3
     follows:
 4
        A. That the Court award compensatory damages to him and against the Defendants, jointly
 5
     and severally, in an amount to be determined at trial but that exceeds the jurisdictional limits of
 6
     all lower courts that would otherwise have jurisdiction over this action;
 7
        B. That the Court award punitive damages to him, and against all individual Defendants, in
 8
     an amount to be determined at trial, that will deter such conduct by Defendants in the future;
 9
10      C. For a trial by jury;

11      D. For pre-judgment and post-judgment interest and recovery of his costs, including

12   reasonable attorneys’ fees pursuant to 42 U.S.C. § 1988 for all 42 U.S.C. § 1983 claims; and

13      E. For any and all other relief to which he may be entitled.

14
15                                                 Respectfully submitted,

16   Dated: June 25, 2020
17                                                 By:
18                                                         Nick Brustin
                                                           Anna Benvenutti Hoffmann
19                                                         Richard Sawyer
                                                           Kate Fetrow
20                                                         Pro Hac Vice Applications Forthcoming
21                                                         Neufeld Scheck & Brustin, LLP
                                                           99 Hudson Street, 8th Floor
22                                                         New York, NY 10013
23                                                         /s/ Lara Bazelon
24                                                         Lara Bazelon
                                                           2139 Fulton Street, Suite 211
25                                                         San Francisco, California 94117
26
                                                   Attorneys for Plaintiff Lionel Rubalcava
27
28                                 COMPLAINT AND JURY DEMAND
                                                      65
